Exhibit 10.4

 

EXECUTION VERSION

 

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION
CREDIT AGREEMENT

 

dated as of September 17, 2008

 

among

 

LEHMAN BROTHERS HOLDINGS INC.,
a Debtor and Debtor in Possession,
as Borrower,

 

THE LENDERS PARTY HERETO FROM TIME TO TIME,

 

BARCLAYS BANK PLC

as Administrative Agent and Collateral Agent,

 

and

 

BARCLAYS CAPITAL,

as Sole Lead Arranger, Sole Bookrunner

and Sole Syndication Agent

 

$450 Million Senior Secured Superpriority Debtor In Possession Credit Facilities

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS AND INTERPRETATION

1

1.1

Definitions

1

1.2

Accounting Terms

24

1.3

Interpretation, etc

24

SECTION 2.

LOANS

25

2.1

Term Loan Commitments

25

2.2

Revolving Loan Commitments

25

2.3

Borrowing Mechanics for Term Loans

26

2.4

Borrowing Mechanics for Revolving Loans

26

2.5

Notes

27

2.6

Pro Rata Shares; Availability of Funds; Defaulting Lenders

27

2.7

Use of Proceeds

28

2.8

Evidence of Debt; Register; Lenders’ Books and Records

29

2.9

Interest on Loans

30

2.10

Conversion/Continuation

31

2.11

Default Interest

32

2.12

Fees

32

2.13

Payment of Obligations

32

2.14

[Reserved]

32

2.15

Voluntary Prepayments of Term Loans; Commitment Reductions

32

2.16

Voluntary Prepayments of Revolving Loans; Commitment Reductions

33

2.17

Mandatory Prepayments

33

2.18

Application of Payments

36

2.19

General Provisions Regarding Payments

37

2.20

Ratable Sharing

38

2.21

Making or Maintaining Eurodollar Rate Loans

39

2.22

Increased Costs; Capital Adequacy

40

2.23

Taxes; Withholding, etc

42

2.24

Obligation to Mitigate

44

2.25

Removal or Replacement of a Lender

45

2.26

Superpriority Nature of Obligations and Loans

45

2.27

No Discharge; Survival of Claims

46

2.28

Waiver of any Priming Rights

46

2.29

Effect of Termination

46

SECTION 3.

CONDITIONS PRECEDENT

46

3.1

Closing Date

46

3.2

Conditions Precedent to the Incremental Facility Effective Date

50

3.3

Conditions Precedent to All Credit Extensions

52

SECTION 4.

REPRESENTATIONS AND WARRANTIES

52

4.1

Organization; Requisite Power and Authority; Qualification

53

4.2

Capital Stock and Ownership

53

4.3

Due Authorization

53

4.4

No Conflict

53

4.5

Governmental Consents

53

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

4.6

Binding Obligation

54

4.7

Historical Financial Statements

54

4.8

DIP Budget

54

4.9

Cash Flow Forecast

54

4.10

No Material Adverse Change

54

4.11

No Restricted Junior Payments

55

4.12

Adverse Proceedings, etc

55

4.13

Taxes

55

4.14

Properties

55

4.15

Environmental Matters

56

4.16

No Defaults

56

4.17

Material Contracts

56

4.18

Governmental Regulation

56

4.19

Margin Stock

57

4.20

Employee Matters

57

4.21

Employee Benefit Plans

57

4.22

Certain Fees

57

4.23

Compliance with Statutes, etc

57

4.24

Reorganization Matters

58

4.25

Disclosure

58

4.26

Patriot Act

58

4.27

Libro Holdings

59

SECTION 5.

AFFIRMATIVE COVENANTS

59

5.1

Financial Statements and Other Reports

59

5.2

Existence

63

5.3

Payment of Post-petition Taxes and Claims

64

5.4

Maintenance of Properties

64

5.5

Insurance

64

5.6

Books and Records; Inspections

64

5.7

Lenders Meetings

65

5.8

Compliance with Laws

65

5.9

Environmental

65

5.10

Subsidiaries

66

5.11

Further Assurances

66

5.12

[Reserved]

66

5.13

[Reserved]

66

5.14

[Reserved]

66

5.15

Chapter 11 Case

66

5.16

[Reserved]

66

5.17

Lenders’ Financial Advisor

66

5.18

Cash Flow Forecast

66

5.19

DIP Budget

67

5.20

[Reserved]

67

5.21

Incremental Facility Effective Date

67

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 6.

NEGATIVE COVENANTS

67

6.1

Indebtedness

67

6.2

Liens

68

6.3

Equitable Lien

69

6.4

No Further Negative Pledges

70

6.5

No Restricted Junior Payments

70

6.6

Restrictions on Subsidiary Distributions

70

6.7

Investments

70

6.8

Financial Covenants

71

6.9

Fundamental Changes; Disposition of Assets; Acquisitions

71

6.10

Disposal of Subsidiary Interests

72

6.11

Sales and Lease-Backs

72

6.12

Transactions with Shareholders and Affiliates

73

6.13

Conduct of Business

73

6.14

Libro Holdings Maximum Liabilities

73

6.15

Amendments or Waivers of Organizational Documents

73

6.16

Fiscal Year

73

6.17

No Speculative Transactions

73

6.18

Margin Regulations

73

6.19

Chapter 11 Claims

73

6.20

The Orders

74

SECTION 7.

[RESERVED]

74

SECTION 8.

EVENTS OF DEFAULT

74

8.1

Events of Default

74

SECTION 9.

AGENTS

79

9.1

Appointment of Agents

79

9.2

Powers and Duties

79

9.3

General Immunity

79

9.4

Agents Entitled to Act as Lender

81

9.5

Lenders’ Representations, Warranties and Acknowledgment

81

9.6

Right to Indemnity

81

9.7

Successor Administrative Agent and Collateral Agent; Priority of Payments

82

9.8

Collateral Documents

83

9.9

Withholding Taxes

83

SECTION 10.

MISCELLANEOUS

84

10.1

Notices

84

10.2

Expenses

85

10.3

Indemnity

86

10.4

Set-Off

87

10.5

Amendments and Waivers

87

10.6

Successors and Assigns; Participations

88

10.7

Independence of Covenants

91

10.8

Survival of Representations, Warranties and Agreements

91

10.9

No Waiver; Remedies Cumulative

92

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.10

Marshalling; Payments Set Aside

92

10.11

Severability

92

10.12

Obligations Several; Independent Nature of Lenders’ Rights

92

10.13

Headings

92

10.14

APPLICABLE LAW

93

10.15

CONSENT TO JURISDICTION

93

10.16

WAIVER OF JURY TRIAL

93

10.17

Confidentiality

94

10.18

Usury Savings Clause

95

10.19

Counterparts

95

10.20

Effectiveness

95

10.21

Patriot Act

95

10.22

Electronic Execution of Assignments

95

10.23

[Reserved.]

96

10.24

Judgment Currency

96

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

APPENDICES:

 

 

 

 

 

Appendix A

Commitments

 

 

 

 

Appendix B

Notices

 

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 4.1

Organizational Structure and Capital Structure

 

 

 

 

Schedule 4.2

Capital Stock and Ownership

 

 

 

 

Schedule 4.10

Material Adverse Effect

 

 

 

 

Schedule 4.14

Real Estate

 

 

 

 

Schedule 4.17

Material Contracts

 

 

 

 

Schedule 6.2

Liens

 

 

 

 

Schedule 4.12

Transactions with Shareholders and Affiliates

 

 

 

 

Schedule 8.1

Environmental Matters

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A-1

Form of Funding Notice

 

 

 

 

Exhibit A-2

Form Conversion/Continuation Notice

 

 

 

 

Exhibit B-1

Form of Term Loan Note

 

 

 

 

Exhibit B-2

Form of Revolving Loan Notice

 

 

 

 

Exhibit C

Form of Compliance Certificate

 

 

 

 

Exhibit D-1

Form of Opinion of Weil, Gotschal & Manges LLP

 

 

 

 

Exhibit D-2

Form of Opinion of Richards, Layton & Finger LLP

 

 

 

 

Exhibit E

Form of Assignment and Assumption Agreement

 

 

 

 

Exhibit F

Form of Certificate Re Non-Bank Status

 

 

 

 

Exhibit G

Form of Closing Date Certificate

 

 

 

 

Exhibit H

Form of Pledge Agreement

 

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Exhibit I

Form of Interim Order

 

 

 

 

Exhibit J

Form of Cash Flow Forecast

 

 

vi

--------------------------------------------------------------------------------


 

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION
CREDIT AGREEMENT

 

This SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION CREDIT AGREEMENT, dated
as of September 17, 2008, is entered into by and among LEHMAN BROTHERS HOLDINGS
INC., a Delaware corporation, a debtor and a debtor in possession under chapter
11 of the Bankruptcy Code (as defined below) (“Borrower”), the Lenders party
hereto from time to time, BARCLAYS BANK PLC (“Barclays Bank”), as Administrative
Agent (together with its permitted successors in such capacity, “Administrative
Agent”) and Collateral Agent (together with its permitted successors in such
capacity, “Collateral Agent”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, on September 15, 2008 (the “Petition Date”), Borrower filed a voluntary
petition for relief (collectively, the “Chapter 11 Case”) under chapter 11 of
the Bankruptcy Code with the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”);

 

WHEREAS, Borrower is continuing to operate its business and manage its
properties as debtors in possession under sections 1107 and 1108 of the
Bankruptcy Code;

 

WHEREAS, Borrower has requested that (a) Lenders provide (a) a secured
superpriority multiple draw term loan of $250,000,000 and (b) Lenders provide a
secured superpriority revolving credit facility of $200,000,000, to fund the
continued operation of Borrower’s businesses as debtor and debtor in possession
under the Bankruptcy Code;

 

WHEREAS, Lenders are willing to make available to Borrower such post-petition
loans and other extensions of credit upon the terms and subject to the
conditions set forth herein and in the Orders; and

 

WHEREAS, Borrower has agreed to secure its obligations to Lenders hereunder
with, inter alia, security interests in certain assets, all as more fully
provided herein, in the Orders and in the Collateral Documents.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.         DEFINITIONS AND INTERPRETATION

 

1.1          Definitions.  The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“Account Debtor” as defined in the UCC and includes any Person obligated in
respect of an Account.

 

--------------------------------------------------------------------------------


 

“Account” as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

 

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Telerate Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being page number 3740
or 3750, as applicable) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the offered quotation rate to first class banks in
the London interbank market by Barclays Bank for deposits (for delivery on the
first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Administrative
Agent, in its capacity as a Lender, for which the Adjusted Eurodollar Rate is
then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement; provided that in no event, will the Adjusted Eurodollar
Rate be less than 3.50%.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Borrower or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Borrower or any of its Subsidiaries, threatened against or affecting Borrower or
any of its Subsidiaries or any property of Borrower or any of its Subsidiaries.

 

“Affected Lender” as defined in Section 2.21(b).

 

“Affected Loans” as defined in Section 2.21(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person,

 

2

--------------------------------------------------------------------------------


 

means the possession, directly or indirectly, of the power (i) to vote 5% or
more of the Securities having ordinary voting power for the election of
directors of such Person or (ii) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.

 

“Agent” means each of Administrative Agent, Collateral Agent and Syndication
Agent.

 

“Aggregate Amounts Due” as defined in Section 2.20.

 

“Agreement” means this Senior Secured Superpriority Debtor In Possession Credit
Agreement, dated as of September 17, 2007, as it may be amended, supplemented or
otherwise modified from time to time.

 

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including,
without limitation, any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors or other
applicable banking regulator.  Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate of a Loan is to be determined, or (ii) any
category of extensions of credit or other assets which include Eurodollar Rate
Loans.  A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender.  The rate of interest on Eurodollar
Rate Loans shall be adjusted automatically on and as of the effective date of
any change in the Applicable Reserve Requirement.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of Borrower’s or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now or previously owned or hereafter
acquired, including, without limitation, the Capital Stock of any of Borrower’s
Subsidiaries, other than inventory sold or leased in the ordinary course of
business (excluding any such sales by operations or divisions discontinued or to
be discontinued).

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Assignment Effective Date” as defined in Section 10.6(b).

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of

 

3

--------------------------------------------------------------------------------


 

its vice presidents (or the equivalent thereof), chief restructuring officer and
such Person’s chief financial officer or treasurer.

 

“Availability” means, (i) with respect to the Term Facility, an amount equal to
the aggregate amount of the Term Commitments, minus the principal amount of the
Term Loans outstanding, and (ii) with respect to the Revolving Facility, an
amount equal to the aggregate Revolving Commitment, minus the aggregate
principal amount of the Revolving Loans.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Court” as defined in the recitals hereto or means any other court
having competent jurisdiction over the Chapter 11 Case.

 

“Barclays Bank” as defined in the preamble hereto.

 

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%.  Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively; provided that in no event, will the Base Rate be less than
4.50%.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Borrower” as defined in the preamble hereto.

 

“Borrowing” means a group of Revolving Loans or Term Loans of one Type that are
made on the same day or are converted into Revolving Loans or Term Loans of one
Type on the same day.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

4

--------------------------------------------------------------------------------


 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests, trust units and membership
interests, and any and all warrants, rights or options to purchase or other
arrangements or rights to acquire any of the foregoing.

 

“Carve-Out” shall have the meaning ascribed to such term in the Interim Order
or, after the effective date thereof, the Final Order.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account.

 

“Cash Equivalents” means, as at any date of determination, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (c) commercial paper (including variable rate demand notes) with
a maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of Borrower) organized under the laws of any State of the United
States of America or the District of Columbia and rated at least A-1 by S&P or
at least P-1 by Moody’s; (d) repurchase obligations with a term of not more than
thirty (30) days for underlying securities of the types described in clause
(a) above entered into with any financial institution having combined capital
and surplus and undivided profits of not less than $1,000,000,000;
(e) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or issued by any governmental agency thereof and backed by the
full faith and credit of the United States of America, in each case maturing
within ninety (90) days or less from the date of acquisition; provided, that,
the terms of such agreements comply with the guidelines set forth in the Federal
Financial Agreements of Depository Institutions with Securities Dealers and
Others, as adopted by the Comptroller of the Currency on October 31, 1985; and
(f) investments in money market funds and mutual funds which invest
substantially all of their assets in securities of the types described in
clauses (a) through (e) above.

 

“Cash Flow Forecast” means a 13-week cash flow forecast in substantially the
form of Exhibit J and otherwise in form and substance satisfactory to, and
approved by, Administrative Agent in its sole and absolute discretion, which
forecast shall, among other things, detail projected cash receipts and cash
disbursements on a weekly basis for the then current week and updated weekly
thereafter.

 

“Cash Management Services” means any services provided from time to time to
Borrower in connection with operating, collections, payroll, trust or other
depository or disbursement accounts, including automatic clearinghouse,
controlled disbursement, depository, electronic funds transfer, information
reporting, lockbox, stop payment overdraft and/or wire transfer services.

 

5

--------------------------------------------------------------------------------


 

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired
beneficial ownership of a majority on a fully diluted basis of the voting and/or
economic interest in the Capital Stock of Borrower or (b) shall have obtained
the power (whether or not exercised) to elect a majority of the members of the
board of directors (or similar governing body) of Borrower; (ii) the majority of
the seats (other than vacant seats) on the board of directors (or similar
governing body) of Borrower cease to be occupied by Persons who either (a) were
members of the board of directors of Borrower on the Closing Date or (b) were
nominated for election by the board of directors of Borrower, a majority of whom
were directors on the Closing Date or whose election or nomination for election
was previously approved by a majority of such directors; or (iii) Borrower shall
cease to beneficially own and control 100% on a fully diluted basis of the
economic and voting interest in the Capital Stock of Neuberger unless as a
result of a transaction expressly permitted under Section 6.9.

 

“Chapter 11 Case” as defined in the recitals hereto.

 

“Claim” has the meaning given to such term in Section 101(5) of the Bankruptcy
Code.

 

“Closing Date” means the date on which the initial Credit Extensions are made.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are granted or purported to be granted
pursuant to the Collateral Documents as security for all or any part of the
Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Pledge Agreement, the Orders, and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of such Credit Party as security for the Obligations
or to preserve, protect or perfect such Lien.

 

“Collections” means amounts received in cash by the Credit Parties in any given
budgeted week and identified as “Collections” pursuant to the Cash Flow Forecast
(excluding amounts referred to in the Cash Flow Forecast as “Other Receipts”).

 

“Commitments” means the Revolving Loan Commitments and the Term Loan
Commitments.

 

“Committee” means the official statutory committee of unsecured creditors
appointed in the Chapter 11 Case pursuant to section 1102 of the Bankruptcy Code
or any other statutory committee appointed in the Chapter 11 Case.

 

6

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consolidated Assets” means, as to any Person, the assets of such Person and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Orders and all other documents, instruments or agreements
executed and delivered by a Credit Party for the benefit of any Agent or any
Lender in connection herewith.

 

“Credit Exposure” means the sum of (i) the Revolving Loan Exposure and (ii) the
Term Loan Exposure.

 

“Credit Extension” means the making of a Term Loan or a Revolving Loan.

 

“Credit Facilities” means (i) the Term Facility and (ii) the Revolving Facility.

 

“Credit Party” means the Borrower.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates:  (i) the date on which all Commitments are
cancelled or terminated and/or the

 

7

--------------------------------------------------------------------------------


 

Obligations are declared or become immediately due and payable, (ii) the date on
which (a) the Default Excess with respect to such Defaulting Lender shall have
been reduced to zero (whether by the funding by such Defaulting Lender of any
Defaulted Loans of such Defaulting Lender or by the non pro rata application of
any voluntary or mandatory prepayments of the Loans in accordance with the terms
of Section 2.15, Section 2.16 or Section 2.17 or by a combination thereof) and
(b) such Defaulting Lender shall have delivered to Borrower and Administrative
Agent a written reaffirmation of its intention to honor its obligations
hereunder with respect to its Commitments, and (iii) the date on which Borrower,
Administrative Agent and Requisite Lenders waive all Funding Defaults of such
Defaulting Lender in writing.

 

“Defaulted Loan” as defined in Section 2.6(c).

 

“Defaulting Lender” as defined in Section 2.6(c).

 

“DIP Budget” means a forecast in form and substance satisfactory to, and
approved by, Administrative Agent in their sole and absolute discretion, which
forecast shall detail Borrower’s anticipated income statement, balance sheet and
cash flow statement, each on a consolidating and consolidated basis for Borrower
and its Subsidiaries, together with a written set of assumptions supporting such
statements, for the period commencing on or prior to the Petition Date and
ending on or after a date that is 6 months after the Closing Date and setting
forth the anticipated uses of the Commitments on a monthly basis; and which
shall include, for each calendar month, a forecast of the aggregate Credit
Exposure forecasted to be outstanding at the end of such calendar month and the
total cash disbursements budgeted for such calendar month.

 

“Document” as defined in the UCC.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Effective Date” means the date upon which a plan of reorganization in the
Chapter 11 Case becomes effective.

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans; provided, no Affiliate of Borrower shall be an
Eligible Assignee.

 

“Employee Benefit Plan” means in respect of the Borrower, any “employee benefit
plan” as defined in Section 3(3) of ERISA which is or was sponsored, maintained
or contributed to by, or required to be contributed by, Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates.

 

“Enforcement Action” means any action to enforce any Obligations or Credit
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

 

8

--------------------------------------------------------------------------------


 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, orders-in-council rules, regulations, judgments, Governmental
Authorizations, or any other requirements of Governmental Authorities relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity; (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials; or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Borrower or any of its Subsidiaries or
any Facility.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an `”accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that Multiemployer Plan
is, or is reasonably expected to be, insolvent or in reorganization, within the
meaning of title IV of ERISA.

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

9

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Existing Indebtedness” means (a) Prepetition Indebtedness and (b) any other
Indebtedness of the Subsidiaries of the Borrower existing prior to the date
hereof.

 

“Extraordinary Expenses” means all costs, expenses or advances that any Agent or
Lender may incur during a Default or Event of Default, or during the pendency of
an Insolvency Proceeding of an Obligor, including those relating to (i) any
audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (ii) any action, arbitration
or other proceeding (whether instituted by or against any Agent, any Lender, any
Obligor, any representative of creditors of an Obligor or any other Person) in
any way relating to any Collateral (including the validity, perfection, priority
or avoidability of Collateral Agent’s Liens with respect to any Collateral),
Credit Documents or Obligations, including any lender liability or other
Indemnitee Claims; (iii) the exercise, protection or enforcement of any rights
or remedies of any Agent or Lender in, or the monitoring of, any Insolvency
Proceeding; (iv) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (v) any Enforcement Action; or (vi) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Credit Documents or Obligations.  Such costs, expenses and
advances include transfer fees, taxes, storage fees, insurance costs, permit
fees, utility reservation and standby fees, legal fees, appraisal fees, brokers’
fees and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or
independent contractors in liquidating any Collateral, and travel expenses.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.

 

“Fee Letter” as defined in Section 3.1(v).

 

“Final Order” means an order of the Bankruptcy Court entered in the Chapter 11
Case after a final hearing under Bankruptcy Rule 4001 approving this Agreement
and the other Credit Documents and authorizing the incurrence by the Credit
Parties of permanent post-petition secured and superpriority Indebtedness in
accordance with this Agreement, and as to

 

10

--------------------------------------------------------------------------------


 

which no stay has been entered and which has not been reversed, modified,
vacated or overturned, and which is in form and substance satisfactory to
Administrative Agent and Requisite Lenders.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower that such financial statements fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

 

“Financial Plan” as defined in Section 5.1(k).

 

“First Day Orders” means all orders entered by the Bankruptcy Court on the
Petition Date or within five Business Days of the Petition Date or based on
motions filed on the Petition Date.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Liens which are
junior in priority to Collateral Agent’s Lien on such Collateral, valid and
enforceable mortgages existing on the Closing Date and set forth on Schedule 6.2
and inchoate Liens arising by operation of law for which amounts are not yet due
and payable.

 

“Fiscal Month” means a fiscal month of any Fiscal Year.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
November 30 of each calendar year.

 

“Full Payment” means, with respect to any Obligations, (i) the full and
indefeasible cash payment thereof, including any interest, fees and other
charges accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); and (ii) a release of any Indemnitee Claims of Obligors against
Agent and Lenders arising on or before the payment date.  No Revolving Loans
shall be deemed to have been paid in full until all Commitments related to such
Loans have expired or been terminated.

 

“Funding Default” as defined in Section 2.6(c).

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Authority” means any federal, state, provincial, municipal,
national or other government, governmental department, commission, board,
bureau, court,

 

11

--------------------------------------------------------------------------------


 

agency, central bank, tribunal or instrumentality or political subdivision
thereof or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty in order to satisfy the requirements of
this Agreement or otherwise in the ordinary course of Borrower’s or any of its
Subsidiaries’ businesses.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries, for Fiscal Years 2005,
2006, and 2007, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Years,
and (ii) the unaudited financial statements of Borrower and its Subsidiaries as
at the most recently ended Fiscal Month and Fiscal Quarter for which such
financial statements are available, consisting of a balance sheet and the
related consolidated statements of income, stockholders’ equity and cash flows
for the period since the beginning of Fiscal Year 2007 ending on such date.

 

“Increased-Cost Lenders” as defined in Section 2.25.

 

“Incremental Facility” means that portion of the Credit Facilities made
available to Borrower from and after the Incremental Facility Effective Date.

 

“Incremental Facility Effective Date” means the date on which the conditions
precedent set forth in Section 3.2 shall have been satisfied.

 

12

--------------------------------------------------------------------------------


 

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
indebtedness obligation of another; (viii) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the indebtedness obligation of the obligor thereof will be paid, or any
agreement relating to such indebtedness obligation will be complied with, or the
holders thereof will be protected (in whole or in part) against loss in respect
thereof; (ix) any liability of such Person for the indebtedness obligation of
another through any agreement (contingent or otherwise) (a) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(b) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (a) or (b) of this clause (ix), the primary purpose or intent thereof
is as described in clause (viii) above; and (x) all obligations of such Person
in respect of any exchange traded or over the counter derivative transaction,
including, without limitation, any Interest Rate Agreement and Currency
Agreement, whether entered into for hedging or speculative purposes.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
(including Lenders’ agreement to make Credit Extensions or the use or intended
use of the proceeds thereof, or any enforcement of any of the Credit Documents
(including any sale of,

 

13

--------------------------------------------------------------------------------


 

collection from, or other realization upon any of the Collateral)); (ii) the
statements contained in the commitment letter delivered by any Lender to
Borrower with respect to the transactions contemplated by this Agreement; or
(iii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Borrower or any of its Subsidiaries.

 

“Indemnitee” as defined in Section 10.3.

 

“Indemnitee Claims” means all liabilities, obligations, losses, damages,
penalties, judgments, proceedings, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of any Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (i) any Credit Document or
transactions relating thereto, (ii) any action taken or omitted to be taken by
any Indemnitee in connection with any Credit Document, (iii) the existence or
perfection of any Liens, or realization upon any Collateral, (iv) exercise of
any rights or remedies under any Credit Document or applicable law, rule,
regulation or order of any Governmental Authority, or (v) failure by any Obligor
to perform or observe any terms of any Credit Document, in each case including
all costs and expenses relating to any investigation, litigation, arbitration or
other proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.

 

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, provincial, federal or foreign law for, or any agreement
of such Person to, (i) the entry or issue of an order for relief under the
Bankruptcy Code, or any other insolvency, debtor relief or debt adjustment law;
(ii) the appointment of a receiver, receiver-manager, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; or (iii) an assignment or trust mortgage for the benefit of creditors.

 

“Intellectual Property” as defined in the Pledge Agreement.

 

“Interest Payment Date” means with respect to (i) any Base Rate Loan, the first
Business Day of each month commencing on October 1, 2008 and the Maturity Date
and (ii) any Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Eurodollar Rate Loan and the Maturity Date; provided, in the
case of each Interest Period of longer than three months, “Interest Payment
Date” shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period; and upon prepayment, in
each case payable in arrears.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two- or three-months, as selected by Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing on
the Closing Date or Conversion/Continuation Date thereof, as the case may be;
and (ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business

 

14

--------------------------------------------------------------------------------


 

Day; (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(c) of this definition, end on the last Business Day of the immediately
following calendar month; and (c) no Interest Period with respect to any portion
of any Loan shall extend beyond the Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Interim Facility” means that portion of the Term Facility made available to
Borrower prior to the Incremental Facility Effective Date, as approved by the
Interim Order.

 

“Interim Term Loan Commitment Amount” means $200,000,000.

 

“Interim Order” means that certain order of the Bankruptcy Court in
substantially the form of Exhibit I and otherwise in form and substance
reasonably satisfactory to Administrative Agent and Required Lenders approving
the Interim Facility, as to which no stay has been entered and which has not
been reversed, modified, vacated or overturned.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of
Borrower from any Person (other than Borrower), of any Capital Stock of such
Person; and (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital
contributions by Borrower or any of its Subsidiaries to any other Person (other
than Borrower), including all indebtedness and accounts receivable from that
other Person that are not current assets or did not arise from sales to that
other Person in the ordinary course of business. The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment, and the
outstanding amount thereof, in each case, at any time shall be calculated net of
any principal repayment or return of capital with respect thereto following the
Closing Date (such repayment or return not to be in excess of the original
amount invested).

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Judgment Conversion Date” as defined in Section 10.24(a).

 

15

--------------------------------------------------------------------------------


 

“Judgment Currency” as defined in Section 10.24(a).

 

“LBI Asset Purchase Agreement” means the Asset Purchase Agreement, dated as of
the date hereof (this “Agreement”), among the Borrower, Lehman Brothers Inc., LB
745 LLC and Barclays Capital Inc.

 

“LBI Asset Purchase Agreement Termination Date” “LBI Asset Purchase Agreement
Termination Date” means, the earliest to occur of:

 

(i)            if the LBI Asset Purchase Agreement terminates after the drop
dead date pursuant to Section 4.4(a) thereof, the date of the earlier of:
(a) the Bankruptcy Court’s approval of any alternative transaction, and (b) 30
days after the termination of the LBI Asset Purchase Agreement;

 

(ii)           if the LBI Asset Purchase Agreement terminates by mutual consent
pursuant to Section 4.4(b) thereof, 30 days after the termination of the LBI
Asset Purchase Agreement;

 

(iii)          if the LBI Asset Purchase Agreement terminates pursuant to
Section 4.4(c) thereof as a result of an injunction or otherwise, 30 days after
the termination of the LBI Asset Purchase Agreement;

 

(iv)          if the LBI Asset Purchase Agreement terminates pursuant to
Section 4.4(d) thereof as a result of the Bankruptcy Court’s approval of a
Competing Transaction (as defined in the LBI Asset Purchase Agreement), the date
of such termination; and

 

(v)           if the LBI Asset Purchase Agreement terminates pursuant to
Section 4.4(e) thereof as a result of the Breakup Fee and Competing Bid Order
(as defined in the LBI Asset Purchase Agreement) not being approved by the
Bankruptcy Court, 30 days after the termination of the LBI Asset Purchase
Agreement.

 

“LBI Transaction” means the asset sale or purchase transactions contemplated
under the LBI Asset Purchase Agreement.

 

“Lead Lender” means (i) Barclays Bank, so long as Barclays’ and its Affiliates’
aggregate Commitment is not less than $225,000,000 (or if the Commitments have
terminated, not less than 25% of the outstanding principal balance of the Loans
is funded by Barclays Bank and its Affiliates)

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the Closing Date but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be a Lender) including, without
limitation, each such Affiliate that enters into a joinder agreement with
Collateral Agent.

 

16

--------------------------------------------------------------------------------


 

“Libro Holdings” means Libro Holdings I Inc., a Delaware corporation.

 

“License” means any license or agreement under which an Obligor is authorized to
use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

 

“Licensor” means any Person from whom an Obligor obtains the right to use any
Intellectual Property.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
hypothec, deemed trust, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

 

“Loan” means any Revolving Loan or Term Loan made by a Lender under this
Agreement.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole; (ii) the ability of any Credit Party to fully and
timely perform its Obligations; (iii) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; (iv) the material rights, remedies and benefits available to, or
conferred upon, any Agent and any Lender or any Secured Party under any Credit
Document; or (v) the perfection or priority of the Liens granted pursuant to
this Agreement, the Collateral Documents and the Orders; provided however, any
reference to a “Material Adverse Effect” specifically relating to Neuberger
shall mean a material adverse effect on and/or material adverse developments
with respect to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Neuberger and its Subsidiaries taken as
a whole.

 

“Material Contract” means (a) any post-petition contract or other agreement
(other than the Credit Documents), written or oral, of Borrower involving
monetary liability of or to any Person in an amount in excess of $500,000 in any
Fiscal Year and (b) any other post-petition contract or other arrangement to
which Borrower or any of its Subsidiaries is a party (other than the Credit
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary with consolidated assets greater than
or equal to 7.5% of the Consolidated Assets of the Borrower.  For the purposes
of this definition, the Consolidated Assets of the Borrower or any of its
Subsidiaries at any time shall be determined on the basis of the most recent
financial statements delivered at or prior to such time pursuant to Section 5.1
(or the Historical Financial Statement, if financial statements have not been
theretofore delivered pursuant to Section 5.1).

 

17

--------------------------------------------------------------------------------


 

“Maturity Date” means the earliest to occur of (i) the Scheduled Maturity Date,
(ii) twenty-five (25) days after the date hereof, if the Final Order has not yet
been entered by the Bankruptcy Court (and become final and non-appealable as set
forth in the definition of “Final Order”) prior to such date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
(iii) the LBI Asset Purchase Agreement Termination Date, (iii) the date that all
Loans shall become due and payable in full hereunder, and (iv) in the case each
of the Term Facility and Revolving Facility, the date of termination of all of
the Commitments under such Term Facility or Revolving Facility, pursuant to
Section 2.15 or Section 2.16, as the case may be.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Borrower and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Month or Fiscal Year and for
the period from the beginning of the then current Fiscal Year to the end of such
period to which such financial statements relate.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale by Borrower, and
any Asset Sale of the ordinary course of business by Borrower’s Subsidiaries, an
amount equal to:  (i) Cash payments (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by Borrower or any of its
Subsidiaries from such Asset Sale, minus (ii) any bona fide direct costs
incurred in connection with such Asset Sale, including (a) income or gains taxes
payable by the seller as a result of any gain recognized in connection with such
Asset Sale, (b) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on (x) with respect to Borrower, any Indebtedness
(other than the Obligations) that is secured by a Lien perfected and unavoidable
on the stock or assets in question and that is required by the Bankruptcy Court
to be repaid under the terms thereof as a result of such Asset Sale and (y) with
respect to any Subsidiary, any Indebtedness required to be repaid as a result of
such Asset Sale, and (c) a reasonable reserve for any indemnification payments
(fixed or contingent) attributable to seller’s indemnities and representations
and warranties to purchaser in respect of such Asset Sale undertaken by Borrower
or any of its Subsidiaries in connection with such Asset Sale.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any Cash
payments or proceeds received by Borrower or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Borrower or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any

 

18

--------------------------------------------------------------------------------


 

claims of Borrower or such Subsidiary in respect thereof, and (b) any bona fide
direct costs incurred in connection with any sale of such assets as referred to
in clause (i)(b) of this definition, including income taxes payable as a result
of any gain recognized in connection therewith.

 

“Neuberger” means Neuberger Berman Holdings LLC.

 

“Neuberger Entity” means Neuberger and any Subsidiary of Neuberger.

 

“Neuberger Transaction” means the sale, transfer or other disposition of assets
of Neuberger and its Subsidiaries or capital stock of Neuberger, except
immaterial sales, transfers or other dispositions of such assets (excluding
sales, transfers or other dispositions of assets among Neuberger and its
Subsidiaries).

 

“Nonpublic Information” means information that has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Non-Consenting Lender” as defined in Section 2.25.

 

“Non-Neuberger Entity” means any Subsidiary of the Borrower that is not a
Neuberger Entity.

 

“Non-US Lender” as defined in Section 2.23(c).

 

“Note” means a promissory note in the form of Exhibit B-1 or B-2, as applicable,
as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Notice” means a Funding Notice, or a Conversion/Continuation Notice.

 

“Obligation Currency” as defined in Section 10.24(a).

 

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Lenders or any of them and Lender Counterparties, under any Credit
Document or Hedge Agreement, including, without limitation, with respect to
(i) the Loans, (ii) interest, expenses, fees and other sums payable under the
Credit Documents, (iii) obligations under any indemnity for Claims,
(iv) Extraordinary Expenses, (v) Cash Management Services, and (vi) other
Indebtedness, obligations and liabilities of any kind owing pursuant to the
Credit Documents, in each case whether for principal, interest, payments for
early termination of Hedge Agreements, fees, expenses, indemnification or
otherwise.

 

“Obligor” means Borrower and any other Person that is liable for payment of any
Obligations or that has granted a Lien in favor of Collateral Agent on its
assets to secure any Obligations.

 

“Operating Disbursements” means amounts spent in support of the operations of
the Borrower and its Subsidiaries and identified as “Operating Disbursements”
pursuant to the Cash Flow Forecast.

 

19

--------------------------------------------------------------------------------


 

“Orders” (a) at any time prior to the Incremental Facility Effective Date, the
Interim Order and (b) thereafter, the Interim Order and the Final Order.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate or declaration of limited partnership, as amended, and its
partnership agreement, as amended, (iii) with respect to any general
partnership, its partnership agreement, as amended, and (iv) with respect to any
limited liability company, its articles of organization, as amended, and its
operating agreement, as amended.  In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

 

“Payment Item” means each check, draft or other item of payment payable to
Borrower, including those constituting proceeds of any Collateral.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, unlimited liability
companies, limited liability partnerships, joint stock companies, Joint
Ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
Governmental Authorities.

 

“Petition Date” as defined in the recitals hereto.

 

“Platform” as defined in Section 5.1(r).

 

“Plan” means any employee pension benefit (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means the Pledge Agreement to be executed by Borrower
substantially in the form of Exhibit H, as it may be amended, supplemented or
otherwise modified from time to time.

 

“Prepetition Indebtedness” means all Indebtedness of Borrower outstanding
immediately prior to the commencement of the Chapter 11 Case.

 

“Prime Rate” means the rate per annum equal to the prime rate of interest
announced by Barclays from time to time as its “prime rate” (it being
acknowledged that such

 

20

--------------------------------------------------------------------------------


 

announced prime rate may not necessarily be the lowest rate charged by Barclays
to any of its customers), changing when and as said prime rate changes.

 

“Principal Office” means Administrative Agent’s “Principal Office” as set forth
on Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Borrower and each Lender.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Pro Rata Share” means with respect to all payments, computations and other
matters (a) relating to the Revolving Loans of any Revolving Lender, the
percentage obtained by dividing (i) the Revolving Loan Exposure of that
Revolving Lender by (ii) the aggregate Revolving Loan Exposure of all Revolving
Lenders, and (b) relating to the Term Loan of any Term Lender, the percentage
obtained by dividing (i) the Term Loan Exposure of that Term Lender by (ii) the
aggregate Term Loan Exposure of all Term Lenders.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

“Register” as defined in Section 2.8(b).

 

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

 

“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Lender” as defined in Section 2.25.

 

“Reporting Month” means each Fiscal Month other than any Fiscal Month ending the
same date as any Fiscal Quarter.

 

“Requisite Lenders” means the Lead Lender, or to the extent Barclays no longer
qualifies as a Lead Lender, one or more Lenders having or holding Credit
Exposure and representing more than 50% of the sum of the aggregate Credit
Exposure of all Lenders.

 

21

--------------------------------------------------------------------------------


 

“Requisite Revolving Lenders” means the Lead Lender, or to the extent the Lead
Lender no longer exists, one or more Revolving Lenders having or holding
Revolving Loan Exposure and representing more than 50.0% of the sum of the
aggregate Revolving Loan Exposure of all Revolving Lenders.

 

“Requisite Term Lenders” means the Lead Lender, or to the extent the Lead Lender
no longer exists, one or more Term Lenders having or holding Term Loan Exposure
and representing more than 50.0% of the sum of the aggregate Term Loan Exposure
of all Term Lenders.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Borrower now or
hereafter outstanding; (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of stock of Borrower now or hereafter outstanding; (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of stock of Borrower now
or hereafter outstanding, and (iv) any loan or advance by any of Borrower’s
Subsidiaries to Borrower except to the extent expressly provided for in, and
consistent with, the Cash Flow Forecast and the DIP Budget.

 

“Revolving Facility” means the Revolving Credit Commitments and the provisions
herein related to the Revolving Loans.

 

“Revolving Lender” means each Lender that (a) has a Revolving Loan Commitment or
(b) holds a Revolving Loan.

 

“Revolving Loan” means a Revolving Loan made by a Lender to Borrower pursuant to
Section 2.2.

 

“Revolving Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Revolving Loan and “Revolving Loan Commitments” means such
commitments of all Lenders in the aggregate.  The amount of each Lender’s
Revolving Loan Commitment is set forth on Appendix A or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof.  The aggregate amount of the Revolving Loan
Commitments as of the Closing Date is $200,000,000.

 

“Revolving Loan Exposure” means, with respect to any Lender, as of any date of
determination while Revolving Loans are outstanding, the aggregate outstanding
principal amount of Revolving Loans of such Lender; provided, that at any time
no Revolving Loans are outstanding, the Revolving Loan Exposure of any Lender
shall be equal to the outstanding amount of the Revolving Loan Commitment of
such Lender.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Scheduled Maturity Date” means the earlier of (i) the six-month anniversary of
the Closing Date, and (ii) the Effective Date.

 

22

--------------------------------------------------------------------------------


 

“Secured Parties” has the meaning assigned to that term in the Pledge Agreement.

 

“Securities” means any stock, shares, partnership interests, trust units, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Settlement Confirmation” as defined in Section 10.6(b).

 

“Settlement Service” as defined in Section 10.6(d).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

“Syndication Agent” means Barclays Capital.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by a
Governmental Authority (including interest, penalties and additions thereto);
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

 

“Term Facility” means the Term Loan Commitments and the provisions herein
related to the Term Loans.

 

“Term Lender” means each Lender that (a) has a Term Loan Commitment or (b) holds
a Term Loan.

 

23

--------------------------------------------------------------------------------


 

“Term Loan” means a Term Loan made by a Lender to Borrower pursuant to
Section 2.1.

 

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate.  The amount of each Lender’s Term Loan Commitment is
set forth on Appendix A or in the applicable Assignment Agreement, subject to
any adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the Term Loan Commitments as of the Closing Date is
$250,000,000.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, that at any time prior to the making of the Term Loans, the
Term Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

 

“Terminated Lender” as defined in Section 2.25.

 

“Type” means, with respect to Term Loans or Revolving Loans, a Base Rate Loan or
a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction; provided that where
the perfection, effect of perfection or non-perfection or priority of any Lien
granted under any Collateral Document is governed by the laws as the Province of
Ontario, UCC shall include the Personal Property Security Act (Ontario) as the
context requires.

 

“U.S. Trustee” means the United States Trustee for the Southern District of New
York.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

1.2          Accounting Terms.  Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP.  Financial statements and other
information required to be delivered by Borrower to Lenders pursuant to
Section 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(g), if applicable).  Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements.

 

1.3          Interpretation, etc.  Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference.  References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided.  The use herein of
the word “include” or “including”, when following any general statement, term or

 

24

--------------------------------------------------------------------------------


 

matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.  Unless the prior written consent of Requisite Lenders is
required hereunder for an amendment, restatement, supplement or other
modification to any such agreement and such consent is not obtained, references
in this Agreement to such agreement shall be to such agreement as so amended,
restated, supplemented or modified.  References in this Agreement to any statute
shall be to such statute as amended or modified from time to time and to any
successor legislation thereto, in each case as in effect at the time any such
reference is operative.  The terms “Lender,” “Administrative Agent,” “Collateral
Agent,” “Syndication Agent” and “Agent” include, without limitation, their
respective successors.

 

SECTION 2.         LOANS

 

2.1          Term Loan Commitments.

 

(a)           Term Loans.  Subject to the terms and conditions hereof, each Term
Lender severally agrees to make (i) from time to time until the Incremental
Facility Effective Date, Term Loans to Borrower in an aggregate principal amount
outstanding at any time not greater than an amount equal to 80% of such
Revolving Lender’s Term Loan Commitment (provided that the aggregate principal
amount of outstanding Term Loans shall not exceed the Interim Term Loan
Commitment Amount prior to the Incremental Facility Effective Date) and
(ii) from time to time from Incremental Facility Effective Date until the 90th
day after the date hereof, Term Loans to Borrower in an aggregate amount
outstanding at any time not greater than an amount equal to any remaining
undrawn amount of such Term Lender’s Term Loan Commitment; provided that, until
the Incremental Facility Effective Date, Borrower may request no more than two
(2) Borrowings under the Term Facility and no more than four (4) additional
Borrowings under the Term Facility shall be permitted thereafter. Any amount
borrowed under this Section 2.1 and subsequently repaid or prepaid may not be
reborrowed.  Subject to Section 2.17, all amounts owed hereunder with respect to
the Term Loans shall be paid in full no later than the Maturity Date.  Each
Lender’s Term Loan Commitment shall terminate immediately and without further
action on the 90th day after the date hereof.

 

(b)           If the Incremental Facility Effective Date shall not have occurred
on or before the twenty-fifth (25th) day after the entry by the Bankruptcy Court
of the Interim Order, the aggregate remaining undrawn Term Loan Commitments
shall be permanently terminated on such day.

 

2.2          Revolving Loan Commitments.

 

(a)           Revolving Loans.  Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make, from time to time from the later of
(i) the date on which the Term Loan Facility has been drawn in full (or if
earlier, the date on which the Term Loan Commitments expire pursuant to
Section 2.1(a)) and (ii) the Incremental Facility Effective Date through the
Maturity Date, Revolving Loans to Borrower in an aggregate amount

 

25

--------------------------------------------------------------------------------


 

outstanding at any time not greater than such Revolving Lender’s Revolving Loan
Commitment.  Subject to Section 2.17, all amounts owed hereunder with respect to
the Revolving Loans shall be paid in full no later than the Maturity Date.  Each
Lender’s Revolving Loan Commitment shall terminate immediately and without
further action on the Maturity Date.  In no event shall Lenders have any
obligation to honor a request for a Revolving Loan if the unpaid balance of
Revolving Loans outstanding at such time (including the requested Revolving
Loan) would exceed the aggregate Revolving Loan Commitments.

 

(b)           [Reserved].

 

(c)           [Reserved].

 

(d)           [Reserved].

 

(e)           If the Incremental Facility Effective Date shall not have occurred
on or before the twenty-fifth (25th) day after the entry by the Bankruptcy Court
of the Interim Order, the aggregate Revolving Loan Commitments shall be
permanently terminated on such day.

 

2.3          Borrowing Mechanics for Term Loans.

 

(a)           Subject to Section 2.1, Borrower shall deliver to Administrative
Agent a fully executed Funding Notice no later than 11:00 a.m. (x) on the
Business Day of the proposed Borrowing, in the case of Base Rate Loans, and
(y) at least 3 Business Days prior to the date of the proposed Borrowing, in the
case of Eurodollar Rate Loans.  Notices received after 11:00 a.m. shall be
deemed received on the next Business Day.  Each Notice of Borrowing shall be
irrevocable.  Promptly upon receipt by Administrative Agent of such Funding
Notice, Administrative Agent shall notify each Term Lender of the proposed
Borrowing.

 

(b)           Each Term Lender shall make its Term Loan available to the
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
of each proposed Borrowing, by wire transfer of same day funds in Dollars, at
the Principal Office designated by the Administrative Agent.  Upon satisfaction
or waiver of the conditions precedent specified in Section 3.3, Administrative
Agent shall make the proceeds of the Term Loans available to Borrower on the
date of each proposed Borrowing by causing an amount of same day funds in
Dollars equal to the proceeds of all such Term Loans received from Term Lenders
to be credited to the account of Borrower at the Principal Office designated by
Administrative Agent or credit (or sent by wire transfer) to such other account
as may be designated in writing to Administrative Agent by Borrower.

 

2.4          Borrowing Mechanics for Revolving Loans.

 

(a)           Funding Notice.

 

(i)            Subject to Section 2.2, Borrower shall deliver to Administrative
Agent a fully executed Funding Notice no later than 11:00 a.m. (x) on the
Business Day of the proposed Borrowing, in the case of Base Rate Loans, and
(y) at least 3 Business Days prior to the date of the proposed Borrowing, in the
case of Eurodollar Rate Loans.  Notices received after 11:00 a.m. shall be
deemed received on the next Business Day.

 

26

--------------------------------------------------------------------------------


 

Each Notice of Borrowing shall be irrevocable.  Promptly upon receipt by
Administrative Agent of such Funding Notice, Administrative Agent shall notify
each Revolving Lender of the proposed Borrowing.

 

(ii)           Unless payment is otherwise timely made by Borrower, the becoming
due of any Obligations (whether principal, interest, fees or other charges)
shall be deemed to be a request for Base Rate Loans on the due date and in the
amount of such Obligations.  The proceeds of such Revolving Loans shall be
disbursed as direct payment of the relevant Obligation.

 

(iii)          [Reserved].

 

(b)           Fundings by Lenders.  Each Revolving Lender shall make its
Revolving Loan available to the Administrative Agent not later than 2:00 p.m.
(New York City time) on the date of each proposed Borrowing, by wire transfer of
same day funds in Dollars, at the Principal Office designated by the
Administrative Agent.  Upon satisfaction or waiver of the conditions precedent
specified in Section 3.3, Administrative Agent shall make the proceeds of the
Revolving Loans available to Borrower on the date of each proposed Borrowing by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Revolving Loans received from Revolving Lenders to be credited to the account of
Borrower at the Principal Office designated by Administrative Agent or credit
(or sent by wire transfer) to such other account as may be designated in writing
to Administrative Agent by Borrower.

 

(i)            [Reserved].

 

2.5          Notes.  At any time after the date hereof, upon request of any
Lender, Borrower shall execute and deliver to such Lender (and/or, if applicable
and if so specified in such notice, to any Person who is an assignee of such
Lender pursuant to Section 10.6) promptly after Borrower’s receipt of such
notice a Note or Notes to evidence such Lender’s Loan.

 

2.6          Pro Rata Shares; Availability of Funds; Defaulting Lenders.

 

(a)           Pro Rata Shares.  All (x) Term Loans shall be made by Term Lenders
simultaneously and proportionately to their respective Pro Rata Shares and
(y) Revolving Loans shall be made by Revolving Lenders simultaneously and
proportionately to their respective Pro Rata Shares; it being understood that,
in each case, no Lender shall be responsible for any default by any other Lender
in such other Lender’s obligation to make a Loan requested hereunder nor shall
any Loan Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder.

 

(b)           Availability of Funds.  Unless Administrative Agent shall have
been notified by any Lender prior to the date of any proposed Borrowing that
such Lender does not intend to make available to the Administrative Agent the
amount of such Lender’s Loan requested on such date, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent on such date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to Borrower a corresponding amount on
such date.  If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such

 

27

--------------------------------------------------------------------------------


 

corresponding amount on demand from such Lender together with interest thereon,
for each day from the date of such proposed Borrowing until the date such amount
is paid to the Administrative Agent, at the customary rate set by the
Administrative Agent for the correction of errors among banks for three Business
Days and thereafter at the Base Rate.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify Borrower and Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest thereon, for each day from the date of such proposed Borrowing
until the date such amount is paid to the Administrative Agent, at the rate
payable hereunder for Base Rate Loans.  Nothing in this Section 2.6(b) shall be
deemed to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Borrower may have against any Lender
as a result of any default by such Lender hereunder.

 

(c)           Defaulting Lenders.  Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Loan (in each case, a
“Defaulted Loan”), then (i) during any Default Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Credit Documents; (ii) to the extent
permitted by applicable law, until such time as the Default Excess with respect
to such Defaulting Lender shall have been reduced to zero, (A) any voluntary
prepayment of the Loans shall, if Borrower so directs at the time of making such
voluntary prepayment, be applied to the outstanding Loans of other Lenders as if
such Defaulting Lender had no Loans outstanding, and (B) any mandatory
prepayment of the Loans shall, if Borrower so directs at the time of making such
mandatory prepayment, be applied to the Loans of other Lenders (but not to the
Loans of such Defaulting Lender) as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender, it being understood and agreed that
Borrower shall be entitled to retain any portion of any mandatory prepayment of
the Loans that is not paid to such Defaulting Lender solely as a result of the
operation of the provisions of this clause (ii); (iii) such Defaulting Lender’s
Commitments and outstanding Loans shall be excluded for purposes of calculating
the fee payable to Lenders pursuant to Section 2.12 in respect of any day during
any Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any fee pursuant to Section 2.12 with
respect to such Defaulting Lender’s Commitments in respect of any Default Period
with respect to such Defaulting Lender; and (iv) the Revolving Loans as at any
date of determination shall be calculated as if such Defaulting Lender had
funded all Defaulted Loans of such Defaulting Lender.  No Commitment of any
Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.6(c), performance by Borrower of its
obligations hereunder and the other Credit Documents shall not be excused or
otherwise modified as a result of any Funding Default or the operation of this
Section 2.6(c).  The rights and remedies against a Defaulting Lender under this
Section 2.6(c) are in addition to other rights and remedies which Borrower may
have against such Defaulting Lender with respect to any Funding Default and
which Administrative Agent or any Lender may have against such Defaulting Lender
with respect to any Funding Default.

 

2.7          Use of Proceeds.  The proceeds of the Loans shall be applied by
Borrower solely as follows:  (i) with respect to each Facility, (a) to fund
post-petition operating expenses of the

 

28

--------------------------------------------------------------------------------


 

Borrower (and direct obligations of the Borrower relating to the business of the
Borrower and its Subsidiaries as a whole, but to the extent any such expenses
relate to the business of any Subsidiary, such expenses shall be reimbursed by
such Subsidiary to the Borrower promptly thereafter) incurred in the ordinary
course of business consistent with past practice (and, in any event, after the
Incremental Facility Effective Date, in accordance with the DIP Budget) and to
fund such amounts authorized under the First Day Orders, (b) to pay certain
other costs and expenses of administration of the Chapter 11 Case, and (c) for
working capital, capital expenditures and other general corporate purposes of
the Borrower not in contravention of any requirement of law or the Credit
Documents, in each case of this clause (ii) to the extent permitted by the Cash
Flow Forecast and, after the Incremental Facility Effective Date, the DIP
Budget.  Borrower shall use the entire amount of the proceeds of each Loan in
accordance with this Section 2.7; provided, however, that (A) nothing herein
shall in any way prejudice or prevent Administrative Agent or Lenders from
objecting, for any reason, to any requests, motions or applications made in the
Bankruptcy Court, including, without limitation, any applications for interim or
final allowances of compensation for services rendered or reimbursement of
expenses incurred under sections 105(a), 330 or 331 of the Bankruptcy Code, by
any party in interest, and (B) Borrower shall not use the proceeds from any
Loans for any purpose that is prohibited under the Bankruptcy Code.

 

2.8          Evidence of Debt; Register; Lenders’ Books and Records.

 

(a)           Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender e, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof.  Any such recordation shall be
conclusive and binding on Borrower, absent manifest error; provided, that the
failure to make any such recordation, or any error in such recordation, shall
not affect Borrower’s Obligations in respect of any applicable Loans; and
provided further, in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern.

 

(b)           Register.  Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at its Principal Office a register for the
recordation of the names and addresses of Lenders, Loans of each Lender from
time to time (the “Register”).  The Register shall be available for inspection
by Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.  Administrative Agent shall record, or shall cause to
be recorded, in the Register the Loans in accordance with the provisions of
Section 10.6, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
Borrower and each Lender, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect Borrower’s
Obligations in respect of any Loan.  Borrower hereby designates Barclay’s Bank
to serve as Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 2.8, and Borrower hereby agrees that, to the extent
Barclay’s Bank serves in such capacity, Barclay’s Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees.”

 

29

--------------------------------------------------------------------------------


 

2.9          Interest on Loans.

 

(a)           Except as otherwise set forth herein, each Term Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

 

(i)            if a Base Rate Loan, at the Base Rate plus 5.00% per annum (which
shall increase to 6.50% per annum beginning on the 60th day following the date
hereof); or

 

(ii)           if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus
6.00% per annum (which shall increase to 7.50% per annum beginning on the 60th
day following the date hereof);

 

(b)           Except as otherwise set forth herein, each Revolving Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

 

(i)            if a Base Rate Loan, at the Base Rate plus 5.00% per annum (which
shall increase to 6.50% per annum beginning on the 60th day following the date
hereof); or

 

(ii)           if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus
6.00% per annum (which shall increase to 7.50% per annum beginning on the 60th
day following the date hereof).

 

(c)           The basis for determining the rate of interest with respect to any
Loan, and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by Borrower and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be; provided, until the date that Administrative Agent notifies Borrower and
the Administrative Agent that the primary syndication of the Loans has been
completed, as determined by Administrative Agent, the Loans shall be maintained
as either (1) Eurodollar Rate Loans having an Interest Period of no longer than
one month or (2) Base Rate Loans.  If on any day a Loan is outstanding with
respect to which a Funding Notice or a Conversion/Continuation Notice has not
been delivered to Administrative Agent in accordance with the terms hereof
specifying the applicable basis for determining the rate of interest, then for
that day such Loan shall be a Base Rate Loan.

 

(d)           In connection with Eurodollar Rate Loans there shall be no more
than ten (10) Interest Periods outstanding at any time.  In the event Borrower
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan).  In the event Borrower fails to
specify an Interest Period for any Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, Borrower shall be deemed to
have selected an Interest Period of one month.  As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final,

 

30

--------------------------------------------------------------------------------


 

conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

 

(e)           Interest payable pursuant to Sections 2.9(a) and (b) shall be
computed (i) in the case of Base Rate Loans on the basis of a 365-day or 366-day
year, as the case may be, and (ii) in the case of Eurodollar Rate Loans, on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues.  In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

 

(f)            [Reserved].

 

(g)           [Reserved].

 

(h)           [Reserved].

 

2.10        Conversion/Continuation.

 

(a)           Subject to Section 2.21 and so long as no Default or Event of
Default shall have occurred and then be continuing, Borrower shall have the
option:

 

(i)            to convert at any time all or any part of any Loan equal to
$1,000,000 and integral multiples of $1,000,000 in excess of that amount from
one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan may
only be converted on the expiration of the Interest Period applicable to such
Eurodollar Rate Loan unless Borrower shall pay all amounts due under
Section 2.21 in connection with any such conversion; or

 

(ii)           upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$1,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Loan.

 

(b)           Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 11:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan).  Except as otherwise provided herein,
a Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable, and Borrower shall be bound to effect a conversion or continuation
in accordance therewith.

 

31

--------------------------------------------------------------------------------


 

2.11        Default Interest.  Upon the occurrence and during the continuance of
any Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate that is 2% per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans); provided, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans.  Payment or acceptance of the increased rates of interest
provided for in this Section 2.11 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

 

2.12        Fees.

 

(a)           Unused Line Fee.  Borrower shall pay to Administrative Agent, for
the benefit of Lenders in proportion to their respective Pro Rata Shares, a fee
equal to 1.00% per annum on the amount of the average daily balance of undrawn
Commitments.  Such fee shall be payable in arrears, on the first day of each
month and on the Maturity Date, in each case until the applicable Commitments
have been terminated in accordance with the terms hereof.  The unused line fee
shall be computed for the actual days elapsed based on a year of 360 days.

 

(b)           [Reserved].

 

(c)           Fee Letter.  Borrower shall pay all fees in accordance with the
Fee Letter.

 

(d)           [Reserved].

 

2.13        Payment of Obligations.  Upon the Maturity Date (whether by
acceleration or otherwise) each Agent and each Lender shall be entitled to
immediate payment of any of the Obligations under this Agreement or under any of
the other Credit Documents, without further application or order of the
Bankruptcy Court, and Borrower shall immediately pay all Obligations.

 

2.14        [Reserved].

 

2.15        Voluntary Prepayments of Term Loans; Commitment Reductions.

 

(a)           Term Loans may be prepaid from time to time, without penalty or
premium.

 

(b)           All such prepayments shall be made:

 

(1)           upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans; and

 

32

--------------------------------------------------------------------------------


 

(2)           upon not less than three Business Days’ prior written or
telephonic notice in the case of Eurodollar Rate Loans;

 

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice for Term Loans by telefacsimile or telephone to
each Term Lender).  Upon the giving of any such notice, the principal amount of
the Term Loans specified in such notice shall become due and payable on the
prepayment date specified therein.

 

(c)           Borrower may permanently reduce the Term Loan Commitments, on a
Pro Rata basis for each Term Lender, from time to time upon written notice to
Administrative Agent, which notice shall specify the amount of the reduction,
shall be irrevocable once given, shall be given at least five Business Days
prior to the end of a month and shall be effective as of the first day of the
next month.  Each reduction shall be in a minimum amount of $5,000,000, or an
increment of $1,000,000 in excess thereof

 

2.16        Voluntary Prepayments of Revolving Loans; Commitment Reductions.

 

(a)           Revolving Loans may be prepaid from time to time, without penalty
or premium.

 

(b)           All such prepayments shall be made:

 

(1)           upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans; and

 

(2)           upon not less than three Business Days’ prior written or
telephonic notice in the case of Eurodollar Rate Loans;

 

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice for Revolving Loans by telefacsimile or telephone
to each Revolving Lender).  Upon the giving of any such notice, the principal
amount of the Revolving Loans specified in such notice shall become due and
payable on the prepayment date specified therein.

 

(c)           Borrower may permanently reduce the Revolving Loan Commitments, on
a Pro Rata basis for each Revolving Lender, from time to time upon written
notice to Administrative Agent, which notice shall specify the amount of the
reduction, shall be irrevocable once given, shall be given at least five
Business Days prior to the end of a month and shall be effective as of the first
day of the next month.  Each reduction shall be in a minimum amount of
$5,000,000, or an increment of $1,000,000 in excess thereof.

 

2.17        Mandatory Prepayments.

 

(a)           Asset Sales.  No later than the Business Day following the date of
receipt by Borrower or any of its Subsidiaries of any Net Asset Sale Proceeds,
Borrower shall prepay the

 

33

--------------------------------------------------------------------------------


 

Loans as set forth in clause (h) below in an aggregate amount equal to such Net
Asset Sale Proceeds.

 

(b)           Insurance/Condemnation Proceeds.  No later than the Business Day
following the date of receipt by Borrower or any of its Subsidiaries, or
Collateral Agent as loss payee, of any Net Insurance/Condemnation Proceeds with
respect to Collateral, Borrower shall prepay the Loans as set forth in clause
(h) below in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds.

 

(c)           Issuance of Equity Securities.  On the date of receipt by Borrower
of any Cash proceeds from a capital contribution to, or the issuance of any
Capital Stock of, Borrower or any of its Subsidiaries (other than pursuant to
any employee stock or stock option compensation plan), Borrower shall prepay the
Loans as set forth in clause (h) below in an aggregate amount equal to 100% of
such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses.

 

(d)           Issuance of Indebtedness.  On the date of receipt by Borrower or
any of its Subsidiaries of any Cash proceeds from the incurrence of any
Indebtedness of Borrower or any of its Subsidiaries (other than with respect to
any Indebtedness permitted to be incurred pursuant to Section 6.1), Borrower
shall prepay the Loans and/or the Revolving Loan Commitments shall be
permanently reduced as set forth in clause (h) below in an aggregate amount
equal to 100% of such proceeds, net of underwriting discounts and commissions
and other reasonable costs and expenses associated therewith, including
reasonable legal fees and expenses.

 

(e)           Excess Cash and Cash Equivalents.  If, at the end of any Business
Day, the Borrower is holding Cash and Cash Equivalents (including, without
limitation, any Cash and Cash Equivalents held by the Borrower on the Petition
Date to the extent that the Bankruptcy Court has approved the Borrower’s use
thereof) in an aggregate amount in excess of the sum of (x) $5,000,000 and
(y) amounts necessary to cover the aggregate amount of checks issued by the
Borrower that remain outstanding as of such date in an amount of up to
$7,000,000 without the prior consent of the Administrative Agent which shall not
be unreasonably withheld, Borrower shall, on the immediately succeeding Business
Day, pay to the Administrative Agent that amount in excess of the sum of items
(x) and (y) above, which shall be applied to repayment of the Revolving Loans as
provided in subsection (h) of this Section 2.17 (and shall not be required to be
applied to the repayment of the Term Loans).

 

(f)            Extraordinary Receipts.  No later than the Business Day following
the date of receipt by Borrower or any of its Subsidiaries of any Cash proceeds
from any United States, State, local or foreign tax refund or any indemnitee,
purchase price adjustment or other payment received outside of the ordinary
course of business, Borrower shall prepay the Loans as set forth in Section 2.18
in an aggregate amount equal to 100% of such proceeds, net of reasonable costs
and expenses associated therewith, including reasonable legal fees and expenses.

 

(g)           Prepayment Certificate.  Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Loan Commitments pursuant to Sections
2.17(a) through 2.17(f), Borrower shall deliver to Administrative Agent a
certificate of an Authorized Officer

 

34

--------------------------------------------------------------------------------


 

demonstrating the calculation of the amount of the applicable net proceeds.  In
the event that Borrower shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, Borrower shall
promptly make an additional prepayment of the Loans and/or the Revolving Loan
Commitments shall be permanently reduced as set forth in Section 2.18 in an
amount equal to such excess, and Borrower shall concurrently therewith deliver
to Administrative Agent a certificate of an Authorized Officer demonstrating the
derivation of such excess.

 

(h)           Application of Mandatory Prepayments.

 

(i)            Subject to the provisions of Section 2.18(c), any prepayments
made by Borrower pursuant to clause (a) of this Section 2.17 with respect to the
Neuberger Transaction shall be applied as follows:

 

(1)           first, interest;

 

(2)           second, to repay the outstanding principal balance of the
Revolving Loans until the Revolving Loans shall have been paid in full;

 

(3)           third, to repay the outstanding principal balance of the Term
Loans until the Term Loans shall have been prepaid in full; and

 

(4)           fourth, ratably to repay all other outstanding Obligations.

 

(ii)           Subject to the provisions of Section 2.18(c), any prepayments
made by Borrower pursuant to clause (a) of this Section 2.17 with respect to the
LBI Transaction shall be applied as follows:

 

(1)           first, interest;

 

(2)           second, to repay the outstanding principal balance of the Term
Loans until the Term Loans shall have been prepaid in full;

 

(3)           third, to repay the outstanding principal balance of the Revolving
Loans until the Revolving Loans shall have been paid in full; and

 

(4)           fourth, ratably to repay all other outstanding Obligations.

 

(iii)          Subject to the provisions of Section 2.18(c), any prepayments
made by Borrower pursuant to clause (a) of this Section 2.17 other than with
respect to the Neuberger Transaction or the LBI Transaction shall be applied as
follows:

 

(1)           first, interest;

 

(2)           second, an amount equal to the lesser of (x) 50% of the Net Asset
Sale Proceeds and (y) the outstanding principal balance of the Term Loans, shall
be applied to repay the outstanding principal balance of the Term Loans;

 

35

--------------------------------------------------------------------------------


 

(3)           third, to repay the outstanding principal balance of the Revolving
Loans until the Revolving Loans shall have been paid in full; and

 

(4)           fourth, ratably to repay all other outstanding Obligations.

 

(iv)          Subject to the provisions of Section 2.18(c), any prepayments made
by Borrower pursuant to clause (b) through and including (g) of this
Section 2.17 shall be applied as follows:

 

(1)           first, interest;

 

(2)           second, to repay the outstanding principal balance of the Term
Loans until the Term Loans shall have been prepaid in full;

 

(3)           third, to repay the outstanding principal balance of the Revolving
Loans until the Revolving Loans shall have been paid in full;

 

(4)           fourth, ratably to repay all other Obligations.

 

All repayments of Revolving Loans required to be made pursuant to clauses
(i) through and including (iv) of this Section 2.17(h) shall result in a
permanent reduction of the Revolving Loan Commitments in an amount equal to the
aggregate principal amount of the Revolving Loans prepaid.

 

2.18        Application of Payments.

 

(a)           Application of Prepayments to Base Rate Loans and Eurodollar Rate
Loans.  Any prepayment of Term Loans shall be applied first to Base Rate Loans
to the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by Borrower pursuant to Section 2.21(c).

 

(b)           [Reserved].

 

(c)           Post-Default Allocation of Payments.

 

(i)            Allocation.  Notwithstanding anything herein to the contrary,
during an Event of Default, monies to be applied to the Obligations, whether
arising from payments by Obligors, realization on Collateral, setoff or
otherwise, shall be allocated as follows:

 

(1)           first, to all costs, expenses and indemnities to the Agents and
Lenders, including Extraordinary Expenses and Indebtedness owing with respect to
any Cash Management Services, owing to Agents;

 

(2)           second, to all Obligations constituting fees and interest;

 

(3)           third, ratably to repay the Loans; and

 

36

--------------------------------------------------------------------------------


 

(4)           fourth, to all other Obligations.

 

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  The allocations set forth in this Section are
solely to determine the rights and priorities of the Agents and Lenders as among
themselves, and may be changed by agreement among them without the consent of
any Obligor.  This Section is not for the benefit of or enforceable by Borrower.

 

(ii)           Erroneous Application.  Agents shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).

 

2.19        General Provisions Regarding Payments.

 

(a)           All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by the Administrative Agent for the
account of Lenders; for purposes of computing interest and fees, funds received
by the Administrative Agent after that time on such due date shall be deemed to
have been paid by Borrower on the next succeeding Business Day.

 

(b)           All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Loans) shall be accompanied by payment of accrued
interest on the principal amount being repaid or prepaid, and all such payments
(and, in any event, any payments in respect of any Loan on a date when interest
is due and payable with respect to such Loan) shall be applied to the payment of
interest then due and payable before application to principal.

 

(c)           The Administrative Agent (or its agent or sub-agent appointed by
it) shall promptly distribute to each Lender at such address as such Lender
shall indicate in writing, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including, without limitation, all fees payable
with respect thereto, to the extent received by the Administrative Agent.

 

(d)           Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

(e)           Whenever any payment to be made hereunder with respect to any Loan
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day.

 

37

--------------------------------------------------------------------------------


 

(f)            Borrower hereby authorizes the Administrative Agent in order to
cause timely payment to be made to Agents of all principal, interest, fees and
expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).

 

(g)           Administrative Agent shall deem any payment by or on behalf of
Borrower hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non-conforming payment.  Any such payment shall (except
for the purpose of Section 8.1(a)) not be deemed to have been received by the
Administrative Agent until the later of (i) the time such funds become available
funds, and (ii) the applicable next Business Day.  Administrative Agent shall
give prompt telephonic notice to Borrower and each applicable Lender (confirmed
in writing) if any payment is non-conforming.  Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.11 from the date such amount was due and
payable until the date such amount is paid in full.

 

(h)           [Reserved]

 

(i)            If and to the extent any payment owed to any Agent or any Lender
is not made when due, the Borrower hereby authorizes each Agent and such Lender,
subject to any notice period provided in the Orders, to setoff and charge any
amount so due against any deposit account maintained by the Borrower with the
Administrative Agent or such Lender, whether or not the deposit therein is then
due.

 

2.20        Ratable Sharing.  Lenders hereby agree among themselves that if any
of them shall, whether by voluntary payment (other than a voluntary prepayment
of Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of fees and
other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest. 
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or

 

38

--------------------------------------------------------------------------------


 

counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.

 

2.21        Making or Maintaining Eurodollar Rate Loans.

 

(a)           Inability to Determine Applicable Interest Rate.  In the event
that Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

 

(b)           Illegality or Impracticability of Eurodollar Rate Loans.  In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Borrower and Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to Borrower
and Administrative Agent of such determination (which notice Administrative
Agent shall promptly transmit to each other Lender).  Thereafter (1) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
Eurodollar Rate Loans shall be suspended until such notice shall be withdrawn by
the Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a Eurodollar Rate Loan then being requested by Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan, (3) the Affected Lender’s obligation to maintain its
outstanding Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at
the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination.  Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, Borrower shall have the option, subject to the provisions of
Section 2.21(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving notice (by telefacsimile or by telephone
confirmed in writing) to Administrative Agent of such rescission on the date on
which the Affected Lender gives notice

 

39

--------------------------------------------------------------------------------


 

of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).  Except as
provided in the immediately preceding sentence, nothing in this
Section 2.21(b) shall affect the obligation of any Lender other than an Affected
Lender to make or maintain Loans as, or to convert Loans to, Eurodollar Rate
Loans in accordance with the terms hereof.

 

(c)           Compensation for Breakage or Non-Commencement of Interest
Periods.  Borrower shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
by such Lender to Lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan; or (iii) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by Borrower.

 

(d)           Booking of Eurodollar Rate Loans.  Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.

 

(e)           Assumptions Concerning Funding of Eurodollar Rate Loans. 
Calculation of all amounts payable to a Lender under this Section 2.21 and under
Section 2.22 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.21 and under
Section 2.22.

 

2.22        Increased Costs; Capital Adequacy.

 

(a)           Compensation For Increased Costs and Taxes.  Subject to the
provisions of Section 2.23 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
governmental authority, in each case that becomes

 

40

--------------------------------------------------------------------------------


 

effective after the date hereof (in the case of each Lender listed on the
signature pages hereof on the Closing Date) or after the effective date of the
Assignment Agreement pursuant to which such Lender became a Lender (in the case
of each other Lender), or compliance by such Lender with any guideline, request
or directive issued or made after the date hereof (in the case of each Lender
listed on the signature pages hereof on the Closing Date) or after the effective
date of the Assignment Agreement pursuant to which such Lender became a Lender
(in the case of each other Lender) by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than any Tax on the overall net income of such Lender) with respect
to this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder.  Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this
Section 2.22(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

(b)           Capital Adequacy Adjustment.  In the event that any Lender shall
have determined that the adoption, effectiveness, phase-in or applicability
after the Closing Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or participations therein, or other obligations
hereunder with respect to the Loans to a level below that which such Lender or
such controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrower from such Lender of the statement referred

 

41

--------------------------------------------------------------------------------


 

to in the next sentence, Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such controlling corporation
on an after-tax basis for such reduction. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to
Lender under this Section 2.22(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

 

2.23        Taxes; Withholding, etc.

 

(a)           Payments to Be Free and Clear.  All sums payable by any Credit
Party hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

 

(b)           Withholding of Taxes.  If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Credit Party to Administrative Agent,
Collateral Agent or any Lender under any of the Credit Documents: (i) Borrower
shall notify Administrative Agent of any such requirement or any change in any
such requirement as soon as Borrower becomes aware of it; (ii) Borrower shall
pay any such Tax before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent, Collateral
Agent or such Lender, as the case may be) on behalf of and in the name of
Administrative Agent, Collateral Agent or such Lender; (iii) the sum payable by
such Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, Administrative
Agent, Collateral Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and (iv) within thirty days after
paying any sum from which it is required by law to make any deduction or
withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Borrower shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, no such additional amount shall be required
to be paid to any Lender under clause (iii) above except if, and only to the
extent that, any change after the date hereof (in the case of each Lender listed
on the signature pages hereof on the Closing Date) or after the effective date
of the Assignment Agreement pursuant to which such Lender became a Lender (in
the case of each other Lender) in any such requirement for a deduction,
withholding or payment as is mentioned therein shall result in an increase in
the rate of such deduction, withholding or payment from that in effect at the
date hereof or at the date of such Assignment Agreement, as the case may be, in
respect of payments to such Lender.

 

(c)           Evidence of Exemption From U.S. Withholding Tax.  Each Lender that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Internal

 

42

--------------------------------------------------------------------------------


 

Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”) shall
deliver to Administrative Agent for transmission to Borrower, on or within five
(5) Business Days of the Closing Date (in the case of each Lender listed on the
signature pages hereof on the Closing Date) or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each
other Lender), and at such other times as may be necessary in the determination
of Borrower or Administrative Agent (each in the reasonable exercise of its
discretion):

 

(i)            two original copies of Internal Revenue Service Form W-8BEN,
W-8ECI or W-8IMY (or any successor forms), properly completed and duly executed
by such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower to establish that such Lender is not
subject to deduction or withholding of United States federal income tax, or
subject to deduction or withholding at a reduced rate, with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Credit Documents; or

 

(ii)           if such Lender is claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate in the form of Exhibit F to the effect that such Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of Borrower within the meaning of section
871(h)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” related to Borrower as described in section 881(c)(3)(C) of the
Internal Revenue Code; (y) duly completed copies of Internal Revenue Service
Form W-8BEN; and (z) and such other documentation required under the Internal
Revenue Code and reasonably requested by Borrower to establish that such Lender
is not subject to deduction or withholding of United States federal income tax
with respect to any payments to such Lender of interest payable under any of the
Credit Documents.

 

Each Lender required to promptly deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this Section 2.23(c) hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly deliver to Administrative Agent for transmission
to Borrower two new original copies of Internal Revenue Service Form W-8BEN,
W-8ECI or W-8IMY, or the Certificate described in clause (ii) above and two
original copies of Internal Revenue Service Form W-8BEN (or any successor form),
as the case may be, properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code and reasonably
requested by Borrower to confirm or establish that such Lender is not subject to
deduction or withholding of United States federal income tax, or subject to
deduction or withholding at a reduced rate, with respect to payments to such
Lender under the Credit Documents, or notify Administrative Agent and Borrower
of its inability to deliver any such forms, certificates or other evidence. 
Borrower shall not be required to pay any additional amount to any Non-US Lender
under Section 2.23(b)(iii) if such Lender shall have failed (1) to deliver the
forms, certificates or other evidence referred to in this Section 2.23(c), or
(2) to notify Administrative Agent and Borrower of its inability to deliver any
such forms, certificates or

 

43

--------------------------------------------------------------------------------


 

other evidence, as the case may be; provided, if such Lender shall have
satisfied the requirements of this Section 2.23(c) on the Closing Date or on the
date of the Assignment Agreement pursuant to which it became a Lender, as
applicable, nothing in this last sentence of this Section 2.23(c) shall relieve
Borrower of its obligation to pay any additional amounts pursuant this
Section 2.23 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein

 

(d)           Treatment of Certain Refunds.  If Administrative Agent or any
Lender in its sole discretion determines that it has received a refund of any
Taxes as to which it has been indemnified by Borrower or with respect to which
Borrower has paid additional amounts pursuant to this Agreement, it shall pay to
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Agreement with
respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that Borrower,
upon the request of Administrative Agent, or such Lender, agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Administrative Agent or such
Lender in the event Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  This subsection shall not be
construed to require Administrative Agent or any Lender to apply for any such
refund of Taxes or to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.

 

2.24        Obligation to Mitigate.  Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.21, 2.22 or 2.23,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make or maintain its Credit Extensions, including any Affected
Loans, through another office of such Lender, or (b) take such other measures as
such Lender may deem reasonable, if as a result thereof the circumstances which
would cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.21, 2.22 or 2.23 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making or maintaining of
such Loans through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect such Loans or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.24 unless Borrower agrees to pay
all incremental expenses incurred by such Lender as a result of utilizing such
other office as described above.  A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.24 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

 

44

--------------------------------------------------------------------------------


 

2.25        Removal or Replacement of a Lender.  Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.21 (other than Section 2.22 or 2.23, (ii) the circumstances which have
caused such Lender to be an Affected Lender or which entitle such Lender to
receive such payments shall remain in effect, and (iii) such Lender shall fail
to withdraw such notice within five Business Days after Borrower’s request for
such withdrawal; or (b) (i) any Lender shall become a Defaulting Lender,
(ii) the Default Period for such Defaulting Lender shall remain in effect, and
(iii) such Defaulting Lender shall fail to cure the default as a result of which
it has become a Defaulting Lender within five Business Days after Borrower’s
request that it cure such default; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender or Non-Consenting Lender (each a “Terminated Lender”), Borrower or
Administrative Agent (at the direction of Requisite Lenders) may, by giving
written notice to Administrative Agent and any Terminated Lender of its election
to do so, elect to cause such Terminated Lender (and such Terminated Lender
hereby irrevocably agrees) to assign its outstanding Loans in full to one or
more Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment and the Defaulting Lender
shall pay the fees, if any, payable thereunder in connection with any such
assignment from such Defaulting Lender; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of principal of, and all accrued interest on, all outstanding
Loans of the Terminated Lender; (2) on the date of such assignment, Borrower
shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.21(c), 2.22 or 2.23; or otherwise as if it were a prepayment and
(3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender.  Upon
the prepayment of all amounts owing to any Terminated Lender and the termination
of such Terminated Lender’s Loan Commitments, such Terminated Lender shall no
longer constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

 

Each Lender agrees that, if it becomes a Terminated Lender and its rights and
claims are assigned hereunder to a Replacement Lender pursuant to this
Section 2.25, it shall execute and deliver to Administrative Agent an Assignment
Agreement to evidence such assignment, together with any Note (if such Loans are
evidenced by a Note) evidencing the Loans subject to such Assignment Agreement;
provided, however, that the failure of any Terminated Lender to execute an
Assignment Agreement shall not render such assignment invalid.

 

2.26        Superpriority Nature of Obligations and Loans.

 

(a)           The Liens and security interests granted to the Collateral Agent,
for the benefit of the Secured Parties, shall have the senior secured status
afforded by Section 364(c) of the Bankruptcy Code, all as more fully provided in
the Orders.

 

45

--------------------------------------------------------------------------------


 

(b)           The Obligations shall constitute superpriority administrative
expense claims in the Chapter 11 Case, as more full provided in the Interim
Order and the Final Order.  Except as expressly set forth herein or in the
Interim Order or Final Order, no other claim having a priority superior or pari
passu to that granted to the Obligations shall be granted or approved.

 

2.27        No Discharge; Survival of Claims.  (a) The Obligations shall survive
the entry of an order (i) confirming any plan of reorganization in the Chapter
11 Case; (ii) converting the Chapter 11 Case to a case under chapter 7 of the
Bankruptcy Code; or (iii) dismissing the Chapter 11 Case, and (b) until the Full
Payment of the Obligations, the superpriority administrative claim granted to
the Obligations and all Liens granted to the Collateral Agent shall continue in
full force and effect and maintain their priority as set forth in the Orders.

 

2.28        Waiver of any Priming Rights.  Other than the Carve-Out, Borrower
hereby irrevocably waives any right, pursuant to Sections 364(c) or 364(d) of
the Bankruptcy Code or otherwise, to grant any Lien of equal or greater priority
than the Liens securing the Obligations, or to approve or grant a claim of equal
or superior priority than the Obligations.

 

2.29        Effect of Termination.  On the effective date of any termination of
the Commitments, all Obligations shall be immediately due and payable.  All
undertakings of Borrower contained in the Credit Documents shall survive any
termination, and Collateral Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Credit Documents until Full Payment of
the Obligations.  Notwithstanding Full Payment of the Obligations, Collateral
Agent shall not be required to terminate its Liens in any Collateral unless,
with respect to any damages Administrative Agent may incur as a result of the
dishonor or return of Payment Items applied to Obligations, Administrative Agent
receives a written agreement, executed by Borrower and any Person whose advances
are used in whole or in part to satisfy the Obligations, indemnifying Agents and
Lenders from any such damages.  The provisions of Sections 2.14, 2.22, 2.23, 9,
10.3, 10.10 and this Section, and the obligation of each Obligor and Lender with
respect to each indemnity given by it in any Credit Document, shall survive Full
Payment of the Obligations and any release relating to the Credit Facilities.

 

SECTION 3.         CONDITIONS PRECEDENT

 

3.1          Closing Date.  In addition to the conditions set forth in
Section 3.3, the obligation of Administrative Agent and each Lender to make a
Term Loan on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Closing Date; provided, however that the Closing Date shall occur upon the
satisfaction of the conditions set forth in clauses (a), (b), (c), (e), (g),
(i), (k), (n), (o), (p), (r)(i), (t), (w), (x), (y), (z), (aa) and (bb) below,
in which case (i) all remaining conditions set forth in this Section 3.1 shall
be satisfied not later than the date which is two Business Days following the
Closing Date and (ii) until satisfaction of such remaining conditions, (and
notwithstanding any other provision of this Agreement) not more than $1,000,000
in Term Loans shall be advanced pursuant to this Agreement.

 

46

--------------------------------------------------------------------------------


 

(a)           Orders and Other Bankruptcy Court Filings; Automatic Stay.

 

(i)            The Bankruptcy Court shall have entered the Interim Order by no
later than 4 days after the Petition Date, in form and substance satisfactory to
Administrative Agent (A) authorizing and approving the Credit Facilities and the
transactions contemplated hereby and by the other Credit Documents, including,
without limitation, the granting of the superpriority status, security interests
and liens, and the payment of all fees, referred to herein, in any other Credit
Document and in the Fee Letter and (B) lifting the automatic stay to permit the
Credit Parties to perform their obligations and the Agents and the Lenders to
exercise their rights and remedies with respect to the Credit Facilities, this
Agreement and the other Credit Documents, which Interim Order shall be in full
force and effect, shall not have been reversed, vacated or stayed and shall not
have been amended, supplemented or otherwise modified without the prior written
consent of Administrative Agent and Lead Lender.  All orders entered by the
Bankruptcy Court pertaining to cash management and adequate protection shall and
all other motions and documents filed or to be filed with, and submitted to, the
Bankruptcy Court in connection therewith shall be in form and substance
satisfactory to Administrative Agent in its sole discretion.

 

(ii)           [Reserved].

 

(iii)          Pursuant to the terms of the Interim Order the automatic stay
shall have been modified to permit the creation and perfection of the Secured
Parties’ Liens and security interests and shall have been automatically vacated
to permit enforcement of Secured Parties’ rights and remedies under this
Agreement and the other Credit Documents.

 

(b)           Credit Documents.  Administrative Agent shall have received
sufficient copies of each Credit Document originally executed and delivered by
each applicable Credit Party for each Lender.

 

(c)           Organizational Documents; Incumbency.  Administrative Agent shall
have received (i) sufficient copies of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, for each
Lender, each dated the Closing Date or a recent date prior thereto;
(ii) signature and incumbency certificates of the officers of such Person
executing the Credit Documents to which it is a party; (iii) resolutions of the
Board of Directors or similar governing body of the Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (iv) a good standing certificate or equivalent from
the applicable Governmental Authority of the respective jurisdiction of
incorporation, organization or formation of the Credit Party, and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business (to the extent that the failure to maintain good standing in such
jurisdiction could reasonably be expected to have a Material Adverse Effect),
each dated a recent date prior to the Closing Date; and (v) such other documents
as Administrative Agent may reasonably request.

 

47

--------------------------------------------------------------------------------


 

(d)           Organizational and Capital Structure.  The organizational
structure and capital structure of Borrower and its Material Subsidiaries, shall
be as set forth on Schedule 4.1.

 

(e)           [Reserved].

 

(f)            Financial Advisor.  Borrower shall have appointed an investment
banker or other financial advisor satisfactory to the Administrative Agent.

 

(g)           Governmental Authorizations and Consents.  The Credit Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary or advisable in connection with the Credit
Facilities and the other transactions contemplated by the Credit Documents and
each of the foregoing shall be in full force and effect and in form and
substance reasonably satisfactory to Administrative Agent.  All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Credit Documents or
the financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

 

(h)           Personal Property Collateral.  In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the Collateral, Collateral Agent shall have
received:

 

(i)            evidence satisfactory to Collateral Agent of the compliance by
each Credit Party of its obligations under the Pledge Agreement and the other
Collateral Documents (including, without limitation, their obligations to
execute, deliver and/or file UCC financing statements, originals of securities,
instruments and chattel paper);

 

(ii)           [Reserved]

 

(iii)          [Reserved]

 

(iv)          evidence that each Credit Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including without
limitation, any intercompany notes evidencing Indebtedness permitted to be
incurred pursuant to Section 6.1(c)) and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent; and

 

(v)           copies of recent UCC search reports as of a recent date listing
all effective financing statements (or equivalent filings) that name any Credit
Party as debtor, together with copies of such financing statements, none of
which shall cover the Collateral.

 

(i)            Neuberger LLC Agreement Amendment. Delivery of an amendment to
the limited liability company agreement of Neuberger, in form and substance
satisfactory to the

 

48

--------------------------------------------------------------------------------


 

Administrative Agent, a true and correct copy of which shall have been provided
to the Administrative Agent.

 

(j)            [Reserved].

 

(k)           Applications.  All applications, motions and other documents filed
in connection with the Credit Facilities and all First Day Orders shall be in
form and substance satisfactory to Administrative Agent and Lead Lender.

 

(l)            Opinions of Counsel to Credit Parties.  Lenders, Administrative
Agent and their respective counsel shall have received originally executed
copies of the favorable written opinion of each of (i) Weil, Gotshal & Manges
LLP, counsel for Borrower, in the form of Exhibit D-1, and (ii) Richard Layton &
Finger, Delaware counsel for Borrower, in the form of Exhibit D-2, in each case
as to such matters as Administrative Agent and Collateral Agent may reasonably
request, dated as of the Closing Date and otherwise in form and substance
reasonably satisfactory to Administrative Agent and Collateral Agent (and the
Borrower hereby instructs each such counsel to deliver such opinion to Agents
and Lenders).

 

(m)          Fees and Expenses.  Borrower shall have paid concurrently with the
initial extensions of credit hereunder (i) to Agents and Lenders the fees and
expenses payable on the Closing Date referred to in Section 2.12 or otherwise
pursuant to the Fee Letter and (ii) all other fees and expenses required to be
paid on or before the Closing Date.

 

(n)           Closing Date Certificate.  Borrower shall have delivered to
Administrative Agent and Collateral Agent an originally executed Closing Date
Certificate, together with all attachments thereto.

 

(o)           No Litigation.  There shall not exist any unstayed action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent,
singly or in the aggregate, materially impairs any of the transactions
contemplated by the Credit Documents or that could have a Material Adverse
Effect.

 

(p)           Completion of Proceedings.  All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto shall be reasonably
satisfactory in form and substance to Administrative Agent and its counsel, and
Administrative Agent and its counsel shall have received all such counterpart
originals or certified copies of such documents as Administrative Agent or its
counsel may reasonably request.

 

(q)           Exhibits.  All exhibits to this Agreement shall be finalized in
form and substance acceptable to the Administrative Agent.

 

(r)            [Reserved].

 

(s)           [Reserved].

 

49

--------------------------------------------------------------------------------


 

(t)            Access.  Administrative Agent and any Lender shall have been
given such access to and be satisfied with the management, records, books of
account, contracts, and properties of Borrower and its Subsidiaries, agents,
consultants advisors and brokers and shall have received such financial,
business, legal and other information regarding Borrower and its Subsidiaries as
Administrative Agent shall have reasonably requested.

 

(u)           [Reserved]

 

(v)           Fee Letter.  The performance of all obligations required as of the
Closing Date pursuant to the Fee Letter (the “Fee Letter”) dated as of
September 17, 2008, by and between Borrower and Barclays Bank, pursuant to
documentation in form and substance satisfactory to Barclays Bank.

 

(w)          [Reserved].

 

(x)            Patriot Act Information.  Each of the Credit Parties shall have
provided the documentation and other information to Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act.

 

(y)           Funding Notice.  Administrative Agent shall have received a fully
executed and delivered Funding Notice.

 

(z)            Delivery of LBI Asset Purchase Agreement.  Administrative Agent
shall have received a fully executed copy of the LBI Asset Purchase Agreement.

 

(aa)         Representations and Warranties.  The representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all respects on and as of the Closing Date.

 

(bb)         No Event of Default.  No event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default.

 

(cc)         Schedules.  The Administrative Agent shall have received Schedules
to the Credit Documents in form and substance satisfactory to it in its sole
discretion, and upon confirmation by the Administrative Agent that this
condition is satisfied such Schedules shall be deemed incorporated into each
Credit Document as applicable.

 

3.2          Conditions Precedent to the Incremental Facility Effective Date. 
The obligation of each Lender to make the Loans requested to be made by it under
the Incremental Facility is subject to the satisfaction or due waiver in
accordance with Section 10.5 of each of the following conditions precedent on or
before 25 days after the date hereof:

 

(a)           [Reserved].

 

(b)           [Reserved].

 

50

--------------------------------------------------------------------------------


 

(c)           Final Order; Automatic Stay.

 

(i)            The Bankruptcy Court shall have entered the Final Order by no
later than 30 days after the Petition Date, in form and substance satisfactory
to Administrative Agent (i) authorizing and approving the Credit Facilities and
the transactions contemplated hereby and by the other Credit Documents,
including, without limitation, the granting of the superpriority status,
security interests and liens, and the payment of all fees, referred to herein,
in any other Credit Document and in the Fee Letter and (ii) lifting the
automatic stay to permit the Credit Parties to perform their obligations and the
Agents and the Lenders to exercise their rights and remedies with respect to the
Credit Facilities, this Agreement and the other Credit Documents, which Final
Order shall be in full force and effect, shall not have been reversed, vacated
or stayed and shall not have been amended, supplemented or otherwise modified
without the prior written consent of Administrative Agent and Lead Lenders.  All
orders entered by the Bankruptcy Court pertaining to cash management and
adequate protection shall and all other motions and documents filed or to be
filed with, and submitted to, the Bankruptcy Court in connection therewith shall
be in form and substance satisfactory to Administrative Agent in its sole
discretion.

 

(ii)           [Reserved].

 

(iii)          Pursuant to the terms of the Final Order, the automatic stay
shall have been modified to permit the creation and perfection of the Secured
Parties’ Liens and security interests and shall have been automatically vacated
to permit enforcement of Secured Parties’ rights and remedies under this
Agreement and the other Credit Documents.

 

(d)           DIP Budget.  Administrative Agent shall have received from
Borrower at least six Business Days prior to the Incremental Facilities
Effective Date a DIP Budget in a form and substance acceptable to, and approved
by, Administrative Agent and Lead Lenders in their sole and absolute discretion.

 

(e)           Cash Flow Forecast.  Administrative Agent shall have received from
Borrower the Cash Flow Forecast, and the Cash Flow Forecast shall have been
approved by Administrative Agent and Lead Lender in their sole and absolute
discretion.

 

(f)            [Reserved].

 

(g)           [Reserved].

 

(h)           [Reserved].

 

(i)            Representations and Warranties.  The representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all respects on and as of the Incremental Facility Effective Date.

 

51

--------------------------------------------------------------------------------


 

(j)            No Event of Default.  No event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default.

 

(k)           Fees and Expenses.  Borrower shall have paid (i) to Agents the
fees and expenses payable on or before the Incremental Facility Effective Date
referred to in Section 2.12 or otherwise pursuant to the Fee Letter and (ii) all
other fees and expenses required to be paid on or before the Incremental
Facility Effective Date.

 

3.3          Conditions Precedent to All Credit Extensions.  The obligation of
Administrative Agent and each Lender to make each Credit Extension is subject to
the satisfaction, or waiver in accordance with Section 10.5, of each of the
following applicable conditions:

 

(a)           Funding Notice.  With respect to any Loan, Administrative Agent
shall have received a duly executed Funding Notice.

 

(b)           No Event of Default.  No event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default;

 

(c)           Representations and Warranties.  The representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects on and as of, and upon giving effect to, such
Credit Extension (except for representations and warranties that expressly
relate to an earlier date); and

 

(d)           No Material Adverse Effect.  Except as disclosed in Schedule 4.10,
other than the filing of the Chapter 11 Case, since December 31, 2007, with
respect to Neuberger, no event shall have occurred or circumstance exist, either
in any case or in the aggregate, that has or could reasonably be expected to
have a Material Adverse Effect.

 

(e)           [Reserved].

 

(f)            [Reserved].

 

Each request (or deemed request) by Borrower for a Credit Extension shall
constitute a representation by Borrower that the foregoing conditions are
satisfied on the date of such request and on the date of such Credit Extension. 
As an additional condition to any Credit Extension, Administrative Agent shall
have received such other information, documents, instruments and agreements as
it may reasonably request.

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make each Credit
Extension to be made thereby, each Credit Party represents and warrants to each
Lender, on the Closing Date, that the following statements are true and correct:

 

52

--------------------------------------------------------------------------------


 

4.1          Organization; Requisite Power and Authority; Qualification.  Each
of Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b), subject to the entry or issue of the Orders, has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, (in the case of each
Credit Party) to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect, in
each case, to the extent applicable under the laws of such jurisdiction.

 

4.2          Capital Stock and Ownership.  The Capital Stock of each of Borrower
and its Material Subsidiaries has been duly authorized and validly issued and is
fully paid and non-assessable.  Except as set forth on Schedule 4.2, as of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which any Subsidiary of Borrower is a party requiring, and
there is no membership interest or other Capital Stock of any Subsidiary of
Borrower outstanding which upon conversion or exchange would require, the
issuance by any Subsidiary of Borrower of any additional membership interests or
other Capital Stock of any Subsidiary of Borrower or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Capital Stock of Subsidiary of
Borrower.  Schedule 4.2 correctly sets forth the ownership interests in each
Subsidiary of Borrower and in their respective Subsidiaries as of the Closing
Date.

 

4.3          Due Authorization.  The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

 

4.4          No Conflict.  Subject to the entry or issue of the Orders, the
execution, delivery and performance by Credit Parties of the Credit Documents to
which they are parties and the consummation of the transactions contemplated by
the Credit Documents do not and will not (a) violate (i) any material provision
of any applicable law or any applicable governmental rule or regulation
applicable to Borrower or any of its material properties or assets, (ii) any of
the Organizational Documents of Borrower or any of its material properties or
assets, or (iii) any order, judgment or decree of any court or other agency of
government binding on or any of its material properties or assets; (b) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any material Contractual Obligation of Borrower;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Borrower or any of its Subsidiaries (other than any
Liens created under any of the Credit Documents in favor of Collateral Agent, on
behalf of Secured Parties or Liens created); or (d) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Borrower, except for such approvals or consents
which will be obtained on or before the Closing Date and disclosed in writing to
Lenders.

 

4.5          Governmental Consents.  The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration

 

53

--------------------------------------------------------------------------------


 

with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except for consents or approvals that have been or will
be, prior to the Closing Date, obtained and filings and recordings with respect
to the Collateral to be made, or otherwise delivered to Collateral Agent for
filing and/or recordation, as of the Closing Date.

 

4.6          Binding Obligation.  Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and, subject to the
entry or issue of the Orders, is the legally valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
respective terms.

 

4.7          Historical Financial Statements.  The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments.  Except a otherwise disclosed to the
Administrative Agent as of the Closing Date, neither Borrower nor any of its
Subsidiaries has any contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and which in any such case
is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower and any of its
Subsidiaries taken as a whole.

 

4.8          DIP Budget.  The DIP Budget has been prepared by Borrower and its
Subsidiaries in light of the past operations of the business of Borrower and its
Subsidiaries, and reflects projections for the 8-month period beginning on the
Closing Date on a month by month basis.  The DIP Budget is based upon estimates
and assumptions stated therein, all of which Borrower and its Subsidiaries
believe to be reasonable and fair in light of current conditions and current
facts known to Borrower and its Subsidiaries and, as of the Closing Date,
reflect Borrower’s and its Subsidiaries’ good faith and reasonable estimates of
the future financial performance of Borrower and its Subsidiaries and of the
other information projected therein for the periods set forth therein.

 

4.9          Cash Flow Forecast.  The Cash Flow Forecast has been prepared by
Borrower and its Subsidiaries in light of the past operations of the business of
Borrower and its Subsidiaries, and reflects projections for the 13-week period
beginning on the Closing Date (or, to the extent amended pursuant to
Section 5.18, such the date reflected therein), on a week-by-week basis.  The
Cash Flow Forecast is based upon estimates and assumptions stated therein, all
of which Borrower and its Subsidiaries believe to be reasonable and fair in
light of current conditions and current facts known to Borrower and its
Subsidiaries and, as of the Closing Date, reflect Borrower’s and its
Subsidiaries’ good faith and reasonable estimates of the future financial
performance of Borrower and its Subsidiaries and of the other information
projected therein for the periods set forth therein.

 

4.10        No Material Adverse Change.  Except as disclosed in Schedule 4.10,
other than the filing of the Chapter 11 Case, since December 31, 2007, with
respect to Neuberger, no event,

 

54

--------------------------------------------------------------------------------


 

circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

 

4.11        No Restricted Junior Payments.  Since November 30, 2007, the
Borrower has not directly or indirectly declared, ordered, paid or made, or set
apart any sum or property for, any Restricted Junior Payment or agreed to do so
except as permitted pursuant to Section 6.5 or as publicly disclosed.

 

4.12        Adverse Proceedings, etc.  Other than the Chapter 11 Case, there are
no unstayed Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect.  Neither Borrower nor
any of its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, orders, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

4.13        Taxes.  Except as otherwise permitted under Section 5.3, all tax
returns and reports of Borrower and its Subsidiaries required to be filed by any
of them have been timely filed, and all taxes shown on such tax returns to be
due and payable and all assessments, fees and other governmental charges upon
Borrower and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable.  Borrower knows of no proposed tax assessment against Borrower
or any of its Subsidiaries which is not being actively contested by Borrower or
such Subsidiary in good faith and by appropriate proceedings; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.  Borrower does
not intend to treat the Loans and the related transactions contemplated hereby
as being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6 011-4 of the Internal Revenue Code)

 

4.14        Properties.

 

(a)           Title.  Each of Borrower and its Material Subsidiaries has
(i) good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in
their respective Historical Financial Statements referred to in Section 4.7 and
in the most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.9.  Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens.

 

(b)           Real Estate.  As of the Incremental Facility Effective Date,
Schedule 4.14 contains a true, accurate and complete list of (i) all Real Estate
Assets, and (ii) all Indebtedness with respect thereto.

 

55

--------------------------------------------------------------------------------


 

(c)           Neuberger.  The Borrower has delivered true and correct copies of
all organizational documents of Neuberger.

 

4.15        Environmental Matters.  Neither Borrower nor any of its Subsidiaries
nor any of their respective Facilities or operations is subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  Neither Borrower nor
any of its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any other comparable law.  There are and, to
each of Borrower’s and its Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against Borrower or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.  Neither Borrower nor any of its
Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of Borrower
or any of its Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of Borrower’s or any of its Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any other equivalent in each case
that could be expected to have a Material Adverse Effect.  Compliance with all
current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.  No event or condition has occurred or
is occurring with respect to Borrower or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

4.16        No Defaults.  Neither Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in its Material Contracts, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

 

4.17        Material Contracts.  Except as disclosed in Schedule 4.17, all
Material Contracts are in full force and effect and no default exists thereunder
as of the Closing Date or as of the Incremental Facility Effective Date.

 

4.18        Governmental Regulation.  Neither Borrower nor any of its
Subsidiaries is subject to regulation under the Investment Company Act of 1940
or under any other federal, state or provincial statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  Neither Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

56

--------------------------------------------------------------------------------


 

4.19        Margin Stock.  No part of the proceeds of the Loans made to such
Credit Party will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U or X of the Board of Governors.

 

4.20        Employee Matters.  Neither Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect.  There is (a) no unfair labor practice complaint
pending against Borrower or any of its Subsidiaries, or to the best knowledge of
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Borrower or any of
its Subsidiaries or to the best knowledge of Borrower, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving
Borrower or any of its Subsidiaries, and (c) to the best knowledge of Borrower,
no union representation question existing with respect to the employees of
Borrower or any of its Subsidiaries and, to the best knowledge of Borrower, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.

 

4.21        Employee Benefit Plans.

 

(a)           ERISA.  No ERISA Event has occurred or is reasonable expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the
current fair market value of the assets of such Plan by an amount that could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount that could
reasonable be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

 

(b)           [Reserved].

 

4.22        Certain Fees.  Except as provided in the Orders, no broker’s or
finder’s fee or commission will be payable with respect to the transactions
contemplated hereby.

 

4.23        Compliance with Statutes, etc.  Each of Borrower and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the

 

57

--------------------------------------------------------------------------------


 

operations of Borrower or any of its Subsidiaries), except such non-compliance
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

4.24        Reorganization Matters.

 

(a)           The Chapter 11 Case was commenced on the Petition Date in
accordance with applicable law and proper notice thereof and proper notice of
the hearings to consider entry of the Interim Orders has been given and proper
notice of the hearings to consider entry of the Final Order will be given.

 

(b)           After the entry of the Interim Order and the Final Order, as
applicable, the Obligations will constitute allowed administrative expense
claims in the Chapter 11 Case having priority over all administrative expense
claims and unsecured claims against Borrower, of any kind whatsoever, to the
extent provided and as more fully set forth in the Interim Order and the Final
Order.

 

(c)           After the entry of the Interim Order and the Final Order, the
Obligations will be secured by valid and perfected Liens on all of the
Collateral, and such Liens shall have the priorities set forth in the Interim
Order, the Final Order and the other Credit Documents

 

(d)           The Interim Order or the Final Order, as the case may be, is in
full force and effect and has not been reversed, stayed, modified, varied or
amended without the consent of each of Administrative Agent and Lead Lenders.

 

(e)           After the entry of the Interim Order (with respect to the period
prior to entry of the Final Order) or the Final Order (with respect to the
period on and after entry of the Final Order), notwithstanding the provisions of
Section 362 of the Bankruptcy Code, upon the Maturity Date (whether by
acceleration or otherwise) of any of the Obligations, the Agents and Lenders
shall be entitled to immediate payment of such Obligations and to enforce the
remedies provided for hereunder and under the other Credit Documents, without
further application to or order by the Bankruptcy Court, as more fully set forth
in the Interim Order and the Final Order.

 

4.25        Disclosure.  No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of Borrower
or any of its Subsidiaries for use in connection with the transactions
contemplated hereby (taken as a whole) contains any untrue statement of a
material fact or omits to state a material fact (known to Borrower, in the case
of any document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Borrower to be reasonable at the time
made, it being recognized by Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results.

 

4.26        Patriot Act.  To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 CFR, Subtitle B, Chapter V,

 

58

--------------------------------------------------------------------------------


 

as amended) and any other enabling legislation or executive order relating
thereto, and (ii) Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001). 
No part of the proceeds of the Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

4.27        Libro Holdings.  Libro Holdings (i) is a direct wholly-owned
Subsidiary of the Borrower, (ii) is the holder of a 1% limited liability company
interest in Neuberger and (iii) does not have consolidated liabilities in excess
of $40,000.

 

SECTION 5.         AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that, until payment in full of all
Obligations, each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 5.

 

5.1          Financial Statements and Other Reports.  Borrower will deliver to
Administrative Agent for distribution to Lenders within the time periods set
forth below:

 

(a)           [Reserved]

 

(b)           Monthly Reports.  When and to the extent available, and in any
event within 30 days after the end of each Reporting Month ending after the
Closing Date, the consolidated balance sheet of Borrower and its Subsidiaries as
at the end of such Reporting Month and the related consolidated statements of
income, stockholders’ equity and cash flows of Borrower and its Subsidiaries for
such Reporting Month and for the period from the beginning of the then current
Fiscal Year to the end of such Reporting Month, and a schedule comparing
Adjusted EBITDA by business (as determined by Borrower) for such month and for
the period from the beginning of the then current Fiscal Year to the end of such
month with the corresponding figures from the Financial Plan for the current
Fiscal Year, to the extent prepared on a monthly basis, all in reasonable
detail, together with a Financial Officer Certification and a Narrative Report
with respect thereto;

 

(c)           Quarterly Financial Statements.  As soon as available, and in any
event within 45 days after the end of each Fiscal Quarter of each Fiscal Year
other than the last Fiscal Quarter of such Fiscal Year, commencing with the
Fiscal Quarter in which the Closing Date occurs, the consolidated and
consolidating balance sheets of Borrower and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated (and with respect to statements
of income, consolidating) statements of income, stockholders’ equity and cash
flows of Borrower and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, the related
consolidated statements of cash flows of Borrower and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such

 

59

--------------------------------------------------------------------------------


 

Fiscal Quarter, all in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto;

 

(d)           Annual Financial Statements.  No later than the earlier of (x) 120
days after the close of each Fiscal Year of the Borrower and (y) 30 days after
the annual report shall be required to be filed with the SEC pursuant to the
Exchange Act, the consolidated audited statements of financial condition of the
Borrower and its Subsidiaries as of the last day of such Fiscal Year and the
related consolidated audited statements of income and changes in stockholders’
equity and cash flows for such Fiscal Year, in each case setting forth
comparative figures for the prior Fiscal Year, all of which shall be prepared in
accordance with GAAP, consistently applied, and shall be certified by
independent certified public accountant of recognized national standing,
together with a Financial Officer Certification and a Narrative Report with
respect thereto.

 

(e)           Report On Cash Flow Forecast; Report On DIP Budget.

 

(i)            As soon as available and in any event at least once in every week
(or more frequently as may be requested by Administrative Agent), a report with
respect to the Cash Flow Forecast in form and substance satisfactory to
Administrative Agent and Requisite Lenders, (A) setting forth in comparative
form the actual cash receipts and cash disbursements for the prior week and the
variance from the projections in the Cash Flow Forecast for such prior week and
(B) a detailed explanation of any such variance; and

 

(ii)           As soon as available and in any event at least once in every
month (or more frequently as may be requested by Administrative Agent), a report
with respect to the DIP Budget in form and substance satisfactory to
Administrative Agent and Requisite Lenders, (A) setting forth in comparative
form the actual operating performance for the prior month and any variance from
the DIP Budget for such prior month and (B) a detailed explanation of any such
variance;

 

(f)            Compliance Certificate.  Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;

 

(g)           Statements of Reconciliation after Change in Accounting
Principles.  If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Borrower and its Subsidiaries delivered
pursuant to Section 5.1(b) or 5.1(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent and Syndication Agent;

 

(h)           Notice of Default.  Within two Business Days of any officer of
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of

 

60

--------------------------------------------------------------------------------


 

Default or that notice has been given to Borrower with respect thereto;
(ii) that any Person has given any notice to Borrower or any of its Material
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.1(b); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officer specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action Borrower
has taken, is taking and proposes to take with respect thereto;

 

(i)            Notice of Litigation.  Promptly upon any officer of Borrower
obtaining knowledge of (i) the institution of, or non-frivolous threat of, any
unstayed Adverse Proceeding not previously disclosed in writing by Borrower to
Lenders, or (ii) any material development in any unstayed Adverse Proceeding
that, in the case of either clause (i) or (ii), if adversely determined could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
Borrower to enable Lenders and their counsel to evaluate such matters;

 

(j)            ERISA.  Promptly after the Borrower knows of the occurrence of an
ERISA Event that could result in a liability that is reasonably likely to exceed
$100,000,000, the Borrower will give written notice of such occurrence to the
Administrative Agent.  Such notice shall be accompanied by a statement of the
Chief Financial Officer or Treasurer of the Borrower setting forth details of
such occurrence and stating what action the Borrower or the ERISA Affiliate
proposes to take with respect thereto.  In addition to any certificates or
notices of any material notices received by the Borrower, any Subsidiary or any
ERISA Affiliate (i) from any governmental agency with respect to any Plan having
aggregate unfunded liabilities in excess of $100,000,000 and (ii) from any
government agency, plan administrator, sponsor or trustee with respect to any
Multiemployer Plan having aggregate unfunded liabilities in excess of
$100,000,000 shall be delivered to the Administrative Agent no later than 15
days after the later of the date such notice has been filed with the Internal
Revenue Service or received by the Borrower or the Subsidiary or the ERISA
Affiliate;

 

(k)           Financial Plan.  To the extent requested by the Administrative
Agent, as soon as practicable and in any event no later than thirty days prior
to the beginning of each Fiscal Year, a consolidated plan and financial forecast
for such Fiscal Year and each Fiscal Year (or portion thereof) through the final
maturity date of the Loans (a “Financial Plan”), including (i) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of Borrower and its Subsidiaries for each such Fiscal Year, together
with pro forma Compliance Certificates for each such Fiscal Year and an
explanation of the assumptions on which such forecasts are based and
(ii) forecasted consolidated statements of income and cash flows and a balance
sheet of Borrower and its Subsidiaries for each month of each such Fiscal Year;

 

61

--------------------------------------------------------------------------------


 

(l)            Insurance Report.

 

(i)            As soon as practicable and in any event by the last day of each
Fiscal Year, or at such other time as the Administrative Agent shall reasonably
request, a certificate from Borrower’s insurance broker(s) in form and substance
satisfactory to Administrative Agent and Syndication Agent outlining all
material insurance coverage maintained as of the date of such certificate by
Borrower and its Subsidiaries and all material insurance coverage planned to be
maintained by Borrower and its Subsidiaries in the immediately succeeding Fiscal
Year;

 

(ii)           Promptly, and in any event within ten Business Days thereof,
written notice (in reasonable detail) in the event that any of Borrower or any
of its Subsidiaries has been refused insurance for any material coverage for
which it had applied or has had any policy of insurance terminated (other than
at its request);

 

(m)          Notice of Change in Board of Directors.  With reasonable
promptness, written notice of any change in the board of directors (or similar
governing body) of Borrower.

 

(n)           Notice Regarding Material Contracts.  Promptly, and in any event
within ten Business Days (i) after any Material Contract (which satisfies the
criteria in clause (b) of the definition thereof) of Borrower or any of its
Subsidiaries is terminated or amended in a manner that is materially adverse to
Borrower or such Subsidiary, as the case may be, or (ii) any new Material
Contract (which satisfies the criteria in clause (b) of the definition thereof)
is entered into, a written statement describing such event, and upon request by
Administrative Agent or Syndication Agent, copies of such material amendments or
new contracts, delivered to Administrative Agent (to the extent such delivery is
permitted by the terms of any such Material Contract, provided, no such
prohibition on delivery shall be effective if it were bargained for by Borrower
or its applicable Subsidiary with the intent of avoiding compliance with this
Section 5.1(n)), and an explanation of any actions being taken with respect
thereto;

 

(o)           Information Regarding Collateral.

 

(i)            Borrower will furnish to Collateral Agent prompt written notice
of any change (i) in any Credit Party’s name, (ii) in any Credit Party’s
identity or structure, (iii) in any Credit Party’s jurisdiction of organization,
or (iv) in any Credit Party’s Federal Taxpayer Identification Number or state
organizational identification number.  Borrower agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral as contemplated in the
Collateral Documents.

 

(ii)           [Reserved].

 

(iii)          [Reserved].

 

(iv)          [Reserved].

 

62

--------------------------------------------------------------------------------


 

(p)           [Reserved]

 

(q)           Other Information.  (i) Promptly upon their becoming available,
copies of (A) all financial statements, reports, notices and proxy statements
sent or made available generally by Borrower to its security holders acting in
such capacity or by any of its Material Subsidiaries to its security holders
other than Borrower or another Subsidiary of Borrower, (B) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by Borrower or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority, and (C) all press releases and other statements made available
generally by Borrower or any of its Subsidiaries to the public concerning
material developments in the business of Borrower or any of its Subsidiaries,
and (ii) such other information and data with respect to Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or Syndication Agent or any Lender;

 

(r)            Certification of Public Information.  Concurrently with the
delivery of any document or notice required to be delivered pursuant to this
Section 5.1, Borrower shall indicate in writing whether such document or notice
contains Nonpublic Information.  Borrower and each Lender acknowledge that
certain of Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Borrower, its
Subsidiaries or their securities) and, if documents or notices required to be
delivered pursuant to this Section 5.1 or otherwise are being distributed
through IntraLinks/IntraAgency or another relevant website (the “Platform”), any
document or notice that Borrower has indicated contains Nonpublic Information
shall not be posted on that portion of the Platform designated for such
public-side Lenders.  If Borrower has not indicated whether a document or notice
delivered pursuant to this Section 5.1 contains Nonpublic Information,
Administrative Agent reserves the right to post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material nonpublic information with respect to Borrower, its Subsidiaries and
their securities; and

 

(s)           [Reserved].

 

(t)            Reorganization Matters.  Borrower will submit to Administrative
Agent all reports, projections or other similar materials, including valuations,
as well as all pleadings, motions, applications and judicial information, in
each case filed by or on behalf of Borrower with the Bankruptcy Court or
provided by or to the U.S. Trustee (or any information officer, examiner or
interim receiver, if any, appointed in the Chapter 11 Case) or any Committee, at
the time such document is filed with the Bankruptcy Court, or provided by or, to
the U.S. Trustee (or any information officer, monitor or interim receiver, if
any, appointed in the Chapter 11 Case) or any Committee.

 

(u)           [Reserved]

 

5.2          Existence.  Except as otherwise permitted under Section 6.9, each
Credit Party will, and will cause each of its Material Subsidiaries to, at all
times preserve and keep in full force and effect its existence and all rights
and franchises, licenses and permits material to its business; provided, no
Credit Party (other than Borrower with respect to existence) or any of its

 

63

--------------------------------------------------------------------------------


 

Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.

 

5.3          Payment of Post-petition Taxes and Claims.  The Borrower will, and
will cause each of its Subsidiaries to, pay all Taxes imposed after the Petition
Date upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty or fine accrues thereon, and
all claims (including claims for labor, services, materials and supplies) for
sums that have become due and payable and that by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim.  No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Borrower or any of its Subsidiaries).

 

5.4          Maintenance of Properties.  Except as otherwise required by the
Bankruptcy Court, each Credit Party will, and will cause each of its Material
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Borrower and its Subsidiaries and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof.

 

5.5          Insurance.  Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.

 

5.6          Books and Records; Inspections.  Each Credit Party will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity in all material respects with
GAAP shall be made of all dealings and transactions in relation to its business
and activities.  Each Credit Party will, and will cause each of its Subsidiaries
to, permit any authorized representatives designated by any Lender or Agent to
visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, to meet with Borrower’s and any other Credit
Party’s management and any advisor to the Credit Parties, and to discuss its and
their affairs, finances and accounts with its and their officers and independent
public accountants, and unless an Event of Default has occurred and is
continuing, all upon notice and at such reasonable times as would not cause a
material

 

64

--------------------------------------------------------------------------------


 

interruption to the conduct of business and as often as may reasonably be
requested (and, after an Event of Default has occurred and is continuing, all
upon notice, and access will not be limited to any specific time).

 

5.7          Lenders Meetings.  Borrower will, upon the request of
Administrative Agent or Lead Lender, participate in a meeting of Administrative
Agent and Lenders once during each Fiscal Quarter or as otherwise requested by
Administrative Agent to be held at Borrower’s corporate offices (or at such
other location as may be agreed to by Borrower and Administrative Agent) at such
time as may be agreed to by Borrower and Administrative Agent.

 

5.8          Compliance with Laws.  Each Credit Party will comply, and shall
cause each of its Subsidiaries and all other Persons, if any, on or occupying
any Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws, ERISA and tax laws), noncompliance with which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

5.9          Environmental.

 

(a)           Environmental Disclosure.  Borrower will deliver to Administrative
Agent and Lenders:

 

(i)            promptly upon the occurrence thereof, written notice describing
in reasonable detail) any Environmental Claim or liability relating to a Release
or to Hazardous Materials Activity that, individually or in the aggregate, have
a reasonable possibility of resulting in a Material Adverse Effect;

 

(ii)           prompt written notice describing in reasonable detail any
proposed acquisition of stock, assets, or property or assumption of liabilities
by, or changes to the business of, Borrower or any of its Subsidiaries that
could reasonably be expected to expose Borrower or any of its Subsidiaries to,
or result in, Environmental Claims or liability relating to a Release or
Hazardous Materials Activity that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; and

 

(iii)          with reasonable promptness, such other documents and information
as from time to time may be reasonably requested by Administrative Agent or
Syndication Agent in relation to any matters disclosed pursuant to this
Section 5.9(a).

 

(b)           Compliance with Environmental Laws, Etc.  Except as otherwise
required by the Bankruptcy Code, each Credit Party shall promptly take, and
shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

65

--------------------------------------------------------------------------------


 

5.10        Subsidiaries.

 

(a)           [Reserved.]

 

(b)           [Reserved.]

 

(c)           Notice of Material Subsidiaries.  With respect to each newly
created or acquired Subsidiary, Borrower shall promptly send to Administrative
Agent written notice setting forth with respect to such Person (i) the date on
which such Person became a Subsidiary of Borrower, and (ii) all of the data
required to be set forth in Schedules 4.1 and 4.2 with respect to all
Subsidiaries of Borrower; provided, such written notice shall be deemed to
supplement Schedule 4.1 and 4.2 for all purposes hereof.

 

5.11        Further Assurances.  At any time or from time to time upon the
request of Administrative Agent or Syndication Agent, each Credit Party will, at
its expense, promptly execute, acknowledge and deliver such further documents
and do such other acts and things as Administrative Agent, Syndication Agent or
Collateral Agent may reasonably request in order to effect fully the purposes of
the Credit Documents.  In furtherance and not in limitation of the foregoing,
each Credit Party shall take such actions as Administrative Agent, Syndication
Agent or Collateral Agent may reasonably request from time to time to ensure
that the Obligations are secured by the Collateral.

 

5.12        [Reserved].

 

5.13        [Reserved].

 

5.14        [Reserved].

 

5.15        Chapter 11 Case.  The Credit Parties will use their best efforts to
obtain the approval of the Bankruptcy Court of this Agreement and the other
Credit Documents.  The Credit Parties shall immediately provide to each Lender
copies of all material pleadings, notices, orders, agreements, and all other
documents served, filed, issued or entered, as the case may be, in connection
with, or in relation to, the Chapter 11 Case.

 

5.16        [Reserved]

 

5.17        Lenders’ Financial Advisor.  The Lenders shall have the right at any
time to appoint and retain at Borrower’s expense a financial advisor
satisfactory to Lenders in connection with this Agreement and the other Credit
Documents, which financial advisor shall be permitted to exercise the rights of
the Lender Parties under Section 5.6 hereof, and the fees and expenses of which
shall be payable by Borrower in accordance with Section 10.2.

 

5.18        Cash Flow Forecast.  Borrower and its Subsidiaries:

 

(a)           for any period subsequent to the week ending immediately after
entry of the Final Order as set forth in the Cash Flow Forecast, cumulative
Operating Disbursements shall not exceed an aggregate amount equal to up to and
including the date which is four weeks following the Closing Date, 110%;

 

66

--------------------------------------------------------------------------------


 

(b)           for any period subsequent to the week ending immediately after
entry of the Final Order as set forth in the Cash Flow Forecast, shall achieve
cumulative Collections in an aggregate amount in excess of up to and including
the date which is four weeks following the Closing Date, 95%; and

 

(c)           provide to the Lenders on a monthly basis an updated 13-week cash
flow forecast in the same form as the Cash Flow Forecast; provided that no such
update shall be deemed to replace or supersede the Cash Flow Forecast for the
purposes of this Agreement.

 

5.19        DIP Budget.  Borrower and its Subsidiaries shall comply with and
shall not incur any expenditures not set forth in the DIP Budget.

 

5.20        [Reserved]

 

5.21        Incremental Facility Effective Date.  Borrower shall use its
commercially reasonably efforts to cause the occurrence of the Incremental
Facility Effective Date prior to October 2, 2008.

 

SECTION 6.         NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, until payment in full of all
Obligations, such Credit Party shall perform, and shall cause each of its 
Material Subsidiaries to perform, all covenants in this Section 6.

 

6.1          Indebtedness.  No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or guaranty,
or otherwise become or remain directly or indirectly liable with respect to, or
permit to exist, any Indebtedness, or guarantee, assume, endorse, or otherwise
become responsible for directly or indirectly, such Indebtedness of any other
Person except:

 

(a)           the Obligations;

 

(b)           Existing Indebtedness;

 

(c)           Indebtedness among the Borrower’s Subsidiaries;

 

(d)           Indebtedness incurred by Borrower or any of its Subsidiaries
incurred on or after the Incremental Facility Effective Date and set forth in
the DIP Budget;

 

(e)           Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;

 

(f)            Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts;

 

(g)           guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries;

 

67

--------------------------------------------------------------------------------


 

(h)           guaranties by a Subsidiary of Borrower of Indebtedness of Borrower
with respect, in each case, to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.1; provided, that if the Indebtedness that is being
guarantied is unsecured and/or subordinated to the Obligations, the guaranty
shall also be unsecured and/or subordinated to the Obligations;

 

(i)            Indebtedness incurred by any of the Borrower’s Subsidiaries
(other than Neuberger) after the Closing Date but prior to the Incremental
Facility Effective Date, together with amounts invested pursuant to
Section 6.7(j) hereof, in the aggregate amount of $5,000,000; and

 

(j)            Indebtedness incurred by Neuberger to the extent permitted under
Section 6.7(i).

 

6.2          Liens.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:

 

(a)           Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;

 

(b)           Liens for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;

 

(c)           statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section 401
(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five days) are being contested in good faith
by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

 

(d)           Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

(e)           easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries;

 

68

--------------------------------------------------------------------------------


 

(f)            any interest or title of a lessor or sublessor under any lease of
real estate not prohibited hereunder;

 

(g)           Liens solely on any cash earnest money deposits made by Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(h)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

(i)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(j)            any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

(k)           Licenses of patents, trademarks and other intellectual property
rights granted by Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of Borrower or any Subsidiary;

 

(l)            Liens of the Subsidiaries existing as of the date hereof and
Liens of the Borrower, as described in Schedule 6.2;

 

(m)          Liens securing Indebtedness permitted pursuant to Section 6.1(i);

 

(n)           [Reserved]; and

 

(o)           any rights of first refusal of joint venture partners existing on
the Closing Date and set forth on Schedule 6.2.

 

Provided, however, that no reference herein to Liens permitted hereunder
(including Permitted Liens), including any statement or provision as to the
acceptability of any Liens (including Permitted Liens), shall in any way
constitute or be construed as to provide for a subordination of any rights of
the Agents or Lenders hereunder or arising under any of the other Credit
Documents in favor of such Liens.

 

6.3          Equitable Lien.  If any Credit Party shall create or assume any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired, other than Permitted Liens, it shall make or cause to be made
effective provisions whereby the Obligations will be secured by such Lien having
the priority required hereby and by the other Credit Documents to any and all
other Indebtedness secured thereby as long as any such Indebtedness shall be so
secured; provided, notwithstanding the foregoing, this covenant shall not be
construed as a consent by Requisite Lenders to the creation or assumption of any
such Lien not otherwise permitted hereby.

 

69

--------------------------------------------------------------------------------


 

6.4          No Further Negative Pledges.  Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale, and
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), no Credit Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.

 

6.5          No Restricted Junior Payments.  No Credit Party shall, nor shall it
permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any sum for
any Restricted Junior Payment.

 

6.6          Restrictions on Subsidiary Distributions.  Except as provided
herein, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Borrower or any Subsidiary of Borrower,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Borrower or any
Subsidiary of Borrower, (c) make loans or advances to Borrower or any Subsidiary
of Borrower, or (d) transfer any of its property or assets to Borrower or any
Subsidiary of Borrower other than restrictions (i) existing prior to the Closing
Date, (ii) in agreements evidencing Indebtedness permitted by Section 6.1(i),
(iii) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements entered into in the ordinary course of business, or (iv) that
are or were created by virtue of any transfer of, agreement to transfer or
option or right with respect to any property, assets or Capital Stock not
otherwise prohibited under this Agreement.

 

6.7          Investments.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

 

(a)           Investments in Cash and Cash Equivalents;

 

(b)           equity Investments owned as of the Closing Date in any Subsidiary;

 

(c)           Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Borrower and its
Subsidiaries;

 

(d)           capital expenditures set forth in the DIP Budget;

 

70

--------------------------------------------------------------------------------


 

(e)           loans and advances to employees of Borrower and its Subsidiaries
made in the ordinary course of business in an aggregate principal amount not to
exceed $50,000 in the aggregate in any Fiscal Year;

 

(f)            Investments in Subsidiaries of Borrower in the form of
intercompany loans, which are permitted by Section 6.1;

 

(g)           Investments existing on the Closing Date;

 

(h)           obligations of Account Debtors to any Credit Party arising from
accounts which are past due evidenced by a promissory note in customary form
(without any subordination provisions) made by such account debtor payable to
such Credit Party;

 

(i)            Investments by Borrower in Neuberger after the Closing Date but
prior to the Incremental Facility Effective Date in an aggregate amount of
$20,000,000; provided that such investments are permitted under
Section 6.1(j) hereof, are evidenced by a promissory note in customary form
(without any subordination provisions) and are promptly endorsed to the order of
and delivered to the Collateral Agent pursuant to the Pledge Agreement; and

 

(j)            Investments by Borrower in its Subsidiaries (other than
Neuberger) after the Closing Date but prior to the Incremental Facility
Effective Date in an aggregate amount together with the aggregate outstanding
principal amount of Indebtedness incurred under Section 6.1 hereof of
$5,000,000.

 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment or Indebtedness not otherwise permitted under the terms of Section 6.5
or 6.1, respectively.

 

6.8          Financial Covenants.  Following the Incremental Facility Effective
Date, the Borrower will not permit any negative variance in respect of the
aggregate Credit Exposure at any time during any calendar month to exceed a
percentage to be specified by the Administrative Agent in its discretion after
consultation with Borrower of the aggregate Credit Exposure forecasted in the
DIP Budget to be outstanding at the end of such calendar month. In addition, the
Borrower shall not permit any negative variance in respect of the Borrower’s
actual total cash disbursements expended during any calendar month to exceed a
percentage to be specified by the Administrative Agent in its discretion after
consultation with Borrower of the total cash disbursements provided in the DIP
Budget for such calendar month.

 

6.9          Fundamental Changes; Disposition of Assets; Acquisitions.  The
Borrower shall not, nor shall it permit any of its Subsidiaries to, enter into
any transaction of merger, amalgamation or consolidation, or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired, or acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory, materials and equipment and capital expenditures in
the ordinary course of business) the business, property or fixed assets of, or
stock

 

71

--------------------------------------------------------------------------------


 

or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, except:

 

(a)           sales or other dispositions of assets that do not constitute Asset
Sales;

 

(b)           Asset Sales approved by Administrative Agent and Requisite Lenders
in each case the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.17; provided however, that no such approval is required for Neuberger
so long as the Net Asset Sale Proceeds are equal or greater to the aggregate
outstanding amount of Loans and accrued interest hereunder at such time;

 

(c)           Investments made in accordance with Section 6.7;

 

(d)           sales or other dispositions of assets between Non-Neuberger
Entities;

 

(e)           sales or other dispositions of assets between Neuberger Entities;
and

 

(f)            sales or other dispositions of assets between Non-Neuberger
Entities, on the one hand, and Neuberger Entities, on the other hand; provided
that (i) all sales or other dispositions of assets made in reliance on this
clause (f) shall be for no less than the fair market value of such assets at the
time of sale or disposition, (ii) the fair market value of all assets sold or
otherwise disposed of by Neuberger Entities to Non-Neuberger Entities in
reliance on this clause (f) shall not exceed $10,000,000 in the aggregate (or
such higher amount as the Administrative Agent may agree to in writing in its
sole discretion); provided further that, notwithstanding the foregoing, no
Capital Stock of any Subsidiary of Neuberger may be sold or disposed of in
reliance on this clause (f);

 

provided, however, that the foregoing limitations are not intended to prevent
any Credit Party from rejecting unexpired leases or executory contracts pursuant
to section 365 of the Bankruptcy Code in connection with the Chapter 11 Case

 

6.10        Disposal of Subsidiary Interests.  Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, in each
case, (i) except to another Credit Party (subject to the restrictions on such
disposition otherwise imposed hereunder), or to qualify directors if required by
applicable law; and (ii), except for pledges of such Capital Stock to Collateral
Agent.

 

6.11        Sales and Lease-Backs.  No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Borrower or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or

 

72

--------------------------------------------------------------------------------


 

transferred by such Credit Party to any Person (other than Borrower or any of
its Subsidiaries) in connection with such lease.

 

6.12        Transactions with Shareholders and Affiliates.  No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of Borrower on terms that are less favorable to Borrower or that
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not such a shareholder or Affiliate; provided, the
foregoing restriction shall not apply to (a) reasonable and customary fees paid
to members of the board of directors (or similar governing body) of Borrower and
its Subsidiaries; (b) compensation arrangements for officers and other employees
of Borrower and its Subsidiaries entered into in the ordinary course of
business; and (c) transactions described in Schedule 6.12.

 

6.13        Conduct of Business.  From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than (i) the businesses engaged in by such Credit Party on the
Closing Date and similar or related businesses and (ii) such other lines of
business as may be consented to by Requisite Lenders.

 

6.14        Libro Holdings Maximum Liabilities.  The Borrower shall not permit,
and shall cause Libro Holdings not to permit, the consolidated liabilities of
Libro Holdings to exceed $40,000 at any time.

 

6.15        Amendments or Waivers of Organizational Documents.  The Borrower
shall not, nor shall it permit any of its Subsidiaries to, agree to any
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organizational Documents which in each case is materially adverse to the
interests of Lenders after the Closing Date without in each case obtaining the
prior written consent of Requisite Lenders to such amendment, restatement,
supplement or other modification or waiver.

 

6.16        Fiscal Year.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from November 30.

 

6.17        No Speculative Transactions.  The Borrower shall not, nor shall it
permit any Subsidiary to, engage in any speculative transaction or in any
transaction involving Interest Rate Agreements or Currency Agreements except for
the sole purpose of hedging in the normal course of business and consistent with
industry practices.

 

6.18        Margin Regulations.  Borrower shall not, and shall not permit any
Subsidiary to, use all or any portion of the proceeds of any credit extended
hereunder to purchase or carry Margin Stock in contravention of Regulation U of
the Board of Governors.

 

6.19        Chapter 11 Claims.  No Credit Party shall, nor shall any Credit
Party permit any of its Subsidiaries to, agree to, incur, create, assume, suffer
to exist or permit (a) any administrative expense, unsecured claim, or other
superpriority claim or lien which is pari passu with or senior to the claims of
the Secured Parties against the Credit Parties hereunder, or apply to the
Bankruptcy Court for authority to do so, except for the Carve-Out or (b) any
obligation to make or provide adequate protection (whether by the payment of
cash or otherwise) other than as

 

73

--------------------------------------------------------------------------------


 

expressly set forth in the Orders, without the consent of Administrative Agent
and Requisite Lenders.

 

6.20        The Orders.  No Credit Party shall, nor shall any Credit Party
permit any of its Subsidiaries to, make or permit to be made any change,
amendment or modification, or any application or motion for any change,
amendment or modification, to the Orders without the prior written consent of
Administrative Agent and Requisite Lenders.

 

SECTION 7.         [RESERVED]

 

SECTION 8.         EVENTS OF DEFAULT

 

8.1          Events of Default.  If any one or more of the following conditions
or events shall occur:

 

(a)           Failure to Make Payments When Due.  Failure by (A) Borrower to pay
when due (i) any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise or (ii) any interest on any Loan or any fee or any other
amount due hereunder; or (B) any Credit Party to pay when due any amount due
hereunder; or

 

(b)           Default in Other Agreements.  (i) Failure of any Credit Party to
pay when due any principal of or interest on or any other amount payable in
respect of one or more items of post-petition Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an individual principal amount
with respect to such Indebtedness of $1,000,000 or more, in each case beyond the
grace period, if any, provided therefor; (ii) failure of any Subsidiary (which
is not a Credit Party) of any Credit Party to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness in an individual principal amount with respect to such Indebtedness
of $100,000 or more, in each case beyond the grace period, if any, provided
therefor; or (iii) breach or default by any Credit Party or any Subsidiary of
any Credit Party with respect to any other material term of (1) one or more
items of Indebtedness in the individual amounts referred to in clause (i) or
(ii) above or (2)  any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, in each case beyond the grace period,
if any, provided therefor, if the effect of such breach or default is to cause,
or to permit the holder or holders of that Indebtedness (or a trustee on behalf
of such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

 

(c)           Breach of Certain Covenants.  Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.7, Sections
5.1(b), 5.1(c), 5.1(d), 5.1(e) and 5.1(f), Section 5.2 (with respect to the
Borrower), Section 5.6, Section 5.7, , Section 5.15, Section 5.16, Section 5.18,
Section 5.19 or Section 6; or

 

(d)           Breach of Representations, etc.  Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party in writing pursuant hereto or

 

74

--------------------------------------------------------------------------------


 

thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or

 

(e)           Other Defaults Under Credit Documents.  Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within fifteen days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default; or

 

(f)            Involuntary Bankruptcy; Appointment of Receiver, etc.  Except in
connection with or in furtherance of the LBI Transaction, except with respect to
such Subsidiaries of which the Administrative Agent has received notice prior to
the entry of the Interim Order and except in connection with (and except as a
direct result of) the Chapter 11 Case, (i) a court of competent jurisdiction
shall enter a decree or order for relief or similar relief in respect of any of
Borrower’s Material Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law
(domestic or foreign) now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under, any applicable
federal, state or foreign law; or (ii) an involuntary case shall be commenced
against any of Borrower’s Material Subsidiaries under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law (domestic or
foreign) now or hereafter in effect; or a decree or order of a court having
jurisdiction shall have been entered for the appointment of a receiver, interim
receiver, receiver-manager, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over any of Borrower’s Material
Subsidiaries, or over all or a substantial part of its property; or there shall
have occurred the involuntary appointment of an interim receiver,
receiver-manager, trustee or other custodian of any of Borrower’s Material
Subsidiaries for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of Borrower or any of its Material
Subsidiaries, and any such event described in this clause (ii) shall continue
for thirty days without having been dismissed, bonded or discharged; or

 

(g)           Voluntary Bankruptcy; Appointment of Receiver, etc.  Except in
connection with or in furtherance of the LBI Transaction, except with respect to
such Subsidiaries of which the Administrative Agent has received notice prior to
the entry of the Interim Order and except in connection with (and except as a
direct result of) the Chapter 11 Case, (i) any of Borrower’s Material
Subsidiaries shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law (domestic or foreign) now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, liquidator, sequestrator, interim receiver,
receiver-manager, trustee or other custodian for all or a substantial part of
its property; or any of Borrower’s Material Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) any of Borrower’s Material
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of any of Borrower’s Material Subsidiaries
(or any committee thereof) shall

 

75

--------------------------------------------------------------------------------


 

adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 8.1(f); or

 

(h)           Judgments and Attachments.  Any unstayed money judgment, writ or
warrant of attachment or similar process by a court of competent jurisdiction
involving (i) in any individual case an amount in excess of $500,000 or (ii) in
the aggregate at any time an amount in excess of $1,000,000 (in either case to
the extent not adequately covered by insurance as to which a solvent insurance
company has acknowledged coverage) shall be entered or filed against Borrower or
any of its Material Subsidiaries or any of their respective assets (other than
the allowance but not enforcement of prepetition claims in the Chapter 11 Case)
and shall remain undischarged, unvacated, unbonded or unstayed (including
pursuant to section 362 of the Bankruptcy Code) for a period of thirty (30) days
(or in any event later than five days prior to the date of any proposed sale
thereunder); or

 

(i)            Dissolution.  Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution, winding up, arrangement or
split up of such Credit Party and such order shall remain undischarged or
unstayed for a period in excess of thirty days; or

 

(j)            Employee Benefit Plans.  (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates could individually or in the aggregate
reasonably be expected to result in a Material Adverse Effect during the term
hereof; or (ii) there exists any fact or circumstance that could reasonably be
expected to result in the imposition of a Lien or security interest under
Section 412(n) of the Internal Revenue Code or under ERISA; or

 

(k)           Environmental Matters.  Other than as set forth on Schedule 8.1,
one or more of Borrower and any of its Subsidiaries shall have entered into one
or more consent or settlement decrees or agreements or similar arrangements with
a Governmental Authority or one or more judgments, orders, decrees or similar
actions shall have been entered against one or more of Borrower and its
Subsidiaries, which is unstayed, based on or arising from the violation of or
pursuant to any Environmental Law, or the generation, storage, transportation,
treatment, disposal or Release of any Hazardous Materials and which individually
or in the aggregate could reasonably be expected to result in a Material Adverse
Effect; or

 

(l)            Change of Control.  A Change of Control shall occur; or

 

(m)          Collateral Documents and other Credit Documents.  At any time
(i) this Agreement, any Collateral Document or any other Credit Document ceases
to be in full force and effect (other than by reason of the satisfaction in full
of the Obligations in accordance with the terms hereof) or shall be declared
null and void, or Collateral Agent shall not have or shall cease to have a valid
and perfected Lien in any Collateral purported to be covered by the Collateral
Documents with the priority required by the Collateral Document and the Orders,
or (ii) any Credit Party shall contest the validity or enforceability of any
Credit Document, or the Liens and claim priorities provided for in the Credit
Documents and the Orders, in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any
Credit Document; or

 

76

--------------------------------------------------------------------------------


 

(n)           Indictment by Governmental Authority.  The indictment by any
Governmental Authority, or as Administrative Agent and Syndication Agent may
reasonably and in good faith determine, the threatened indictment by any
Governmental Authority, of any Credit Party, in either case, as to which there
is a reasonable possibility of an adverse determination, in the good faith
determination of Administrative Agent and Syndication Agent, under any criminal
statute, or commencement or threatened commencement of criminal or civil
proceedings against such Credit Party pursuant to which statute or proceedings
the penalties or remedies sought or available include forfeiture of (i) any of
the Collateral having a value in excess of $1,000,000 or (ii) any other property
of any Credit Party which is necessary or material to the conduct of its
business; or

 

(o)           [Reserved].

 

(p)           The Chapter 11 Case.

 

(i)            the bringing of a motion, taking of any action or the filing of
any plan of reorganization or disclosure statement attendant thereto by Borrower
in the Chapter 11 Case:  (v) to obtain additional financing under
Section 364(c) or (d) of the Bankruptcy Code or not otherwise permitted pursuant
to the Credit Documents except, with the consent of each of Administrative Agent
and Requisite Lenders, in connection with any financing the proceeds of which
shall be used to repay in full the Obligations (other than contingent indemnity
obligations); (w) to grant any Lien on any Collateral except as permitted
hereunder and under the other Credit Documents; (x) except as provided in the
Interim Order or Final Order, as the case may be, to use cash collateral of  the
Secured Parties under Section 363(c) of the Bankruptcy Code without the prior
written consent of each of Administrative Agent and Requisite Lenders;
(y) except as permitted hereunder, which is materially adverse to the Agents and
the Lenders or their rights and remedies hereunder, or their interest in the
Collateral, including, without limitation, any such action or actions which seek
to reduce, set-off or subordinate the Obligations or challenge any Secured
Party’s Lien in any of the Collateral; or (z) that seeks to reduce, set-off or
subordinate the Obligations or challenge Collateral Agent’s or any Lender’s Lien
in any of the Collateral; or

 

(ii)           the filing by any Credit Party of any plan of reorganization that
does not provide for indefeasible payment in full and satisfaction of the
Obligations as required herein, prior to the effective date of such plan of
reorganization; or

 

(iii)          any Order shall be reversed, amended, supplemented, stayed,
vacated or otherwise modified (or any Credit Party shall apply for authority to
do so) without the prior written consent of Administrative Agent and Requisite
Lenders; or

 

(iv)          the dismissal of the Chapter 11 Case, or the conversion of the
Chapter 11 Case from one under Chapter 11 to one under Chapter 7 of the
Bankruptcy Code or any Credit Party shall file a motion or other pleading
seeking the dismissal or conversion of the Chapter 11 Case; or

 

77

--------------------------------------------------------------------------------


 

(v)           the entry of an order by the Bankruptcy Court granting relief from
or modifying the automatic stay of Section 362 of the Bankruptcy Code (x) to
allow any creditor to execute upon or enforce a Lien on any Collateral in excess
of $50,000 in the aggregate, or (y) with respect to any Lien of or the granting
of any Lien on any Collateral to any state or local environmental or regulatory
agency or authority that would have a Material Adverse Effect; or

 

(vi)          [Reserved]; or

 

(vii)         the Final Order is not entered within 25 days of the date of entry
of the Interim Order, or, in any event, the Final Order is not entered
immediately following the expiration of the Interim Order; or

 

(viii)        the payment, prior to payment in full of the Obligations (other
than contingent indemnity obligations), of any claim or claims under
Section 506(c) of the Bankruptcy Code against or with respect to any of the
Collateral; or

 

(ix)           the entry of an order in the Chapter 11 Case avoiding or
requiring repayment of any portion of the payments made on account of the
Obligations; or

 

(x)            the failure of any Credit Party to perform any of its obligations
under the Interim Order or the Final Order; or

 

(xi)           the appointment of an interim or permanent trustee in the Chapter
11 Case or the appointment of a receiver, responsible officer or an examiner in
the Chapter 11 Case with powers beyond the duty to investigate and report, as
set forth in Section 1106(a)(3) of the Bankruptcy Code; or the sale without the
consent of Administrative Agent and Requisite Lenders, of all or substantially
all of Borrower’s assets (except as permitted by Section 6.9) either through a
sale under Section 363 of the Bankruptcy Code, through a confirmed plan of
reorganization in the Chapter 11 Case, or otherwise, that does not provide for
payment in full of the Obligations (other than contingent indemnity obligations)
and termination of Lenders’ commitment to make Loans or other extensions of
credit hereunder; or

 

(xii)          the entry of an order in the Chapter 11 Case granting any other
superpriority administrative claim or Lien equal or superior to that granted to
any Agent, on behalf if itself and Lenders (other than the Carve-Out), or any
Credit Party shall file any pleading requesting such relief; or

 

(xiii)         the Interim Order (prior to the entry of the Final Order) or the
Final Order (after entry of same) ceases to be in full force and effect or is
stayed in any respect;

 

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Borrower by Administrative Agent, without further order
of, application to, or action by, the Bankruptcy Court, (A) the Revolving Loan
Commitments shall immediately terminate; (B) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other

 

78

--------------------------------------------------------------------------------


 

requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans and (II) all other Obligations; and (C) Administrative Agent may (subject
to Section 9.8(b)) cause Collateral Agent to enforce any and all Liens and
security interests created pursuant to Collateral Documents. In addition,
subject solely to any requirement of the giving of notice by the terms of the
Orders (provided that no such notice shall be required for the purpose of
freezing or blocking any deposit or securities accounts which are Collateral),
the automatic stay provided in section 362 of the Bankruptcy Code shall be
deemed automatically vacated without further action or order of the Bankruptcy
Court and Administrative Agent, Collateral Agent, the other Agents and the
Lenders shall be entitled to exercise all of their respective rights and
remedies under the Credit Documents, including, without limitation, all rights
and remedies with respect to the Collateral.  In addition to the remedies set
forth above, the Agents and the Lenders may exercise any other remedies provided
for by the Credit Documents and the Orders in accordance with the terms hereof
and thereof or any other remedies provided by applicable law.

 

SECTION 9.         AGENTS

 

9.1          Appointment of Agents.  Barclays Bank is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Barclays Bank to act as
Administrative Agent and Collateral Agent in accordance with the terms hereof
and the other Credit Documents.  Each Agent hereby agrees to act in its capacity
as such upon the express conditions contained herein and the other Credit
Documents, as applicable.  The provisions of this Section 9 are solely for the
benefit of Agents and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions thereof.  In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Subsidiaries.

 

9.2          Powers and Duties.  Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. 
Each Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents.  Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees.  No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

 

9.3          General Immunity.

 

(a)           No Responsibility for Certain Matters.  No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial

 

79

--------------------------------------------------------------------------------


 

or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit
Party, and Lender or any person providing the Settlement Service to any Agent or
any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing.  Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding
Loans.

 

(b)           Exculpatory Provisions.  No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct.  Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions. 
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, including any
Settlement Confirmation or other communication issues by any Settlement Service,
and shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).

 

(c)           Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent.  Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein. 
Notwithstanding anything herein to the

 

80

--------------------------------------------------------------------------------


 

contrary, with respect to each sub-agent appointed by Administrative Agent,
(i) such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of the Credit Parties and Lenders, (ii) such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

 

9.4          Agents Entitled to Act as Lender.  The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender
hereunder.  Each Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as if it were not performing the duties
and functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity.  Any Agent and its Affiliates may accept deposits from, lend money and
issue letters of credit to, own securities of, and generally engage in any kind
of banking, trust, financial advisory or other business with Borrower or any of
its Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from Borrower for services in connection
herewith and otherwise without having to account for the same to Lenders.

 

9.5          Lenders’ Representations, Warranties and Acknowledgment.

 

(a)           Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Borrower and
its Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Borrower and its Subsidiaries.  No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

 

(b)           Each Lender, by delivering its signature page to this Agreement or
an Assignment and funding Loan on the Closing Date shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, Requisite Lenders or
Lenders, as applicable on the Closing Date.

 

9.6          Right to Indemnity.  Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, to the extent that such Agent
shall not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or

 

81

--------------------------------------------------------------------------------


 

disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Credit Documents or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement or the other Credit Documents; provided, no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct.  If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s Pro Rata Share thereof; and provided further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.

 

9.7          Successor Administrative Agent and Collateral Agent; Priority of
Payments.  (a)  Administrative Agent may resign at any time by giving thirty
days’ prior written notice thereof to Lenders and Borrower, and Administrative
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to Borrower and Administrative Agent
and signed by Requisite Lenders.  Upon any such notice of resignation or any
such removal, Requisite Lenders shall have the right, upon five Business Days’
notice to Borrower, to appoint a successor Administrative Agent.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent and the retiring or removed
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder.  After any retiring or removed Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Section 9.7 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent hereunder.  Any resignation or
removal of Barclays Bank as Administrative Agent pursuant to this Section 9.7
shall also constitute the resignation or removal of Barclays Bank or its
successor as Collateral Agent, and any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder.

 

(b)           Notwithstanding any other provision herein, outstanding
Obligations under this Agreement owed to the Agents shall have priority with
respect to the application of any payments hereunder by or on behalf of the
Borrower over any payment obligations to any other Person hereunder.

 

82

--------------------------------------------------------------------------------


 

9.8          Collateral Documents.

 

(a)           Agents under Collateral Documents.  Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Collateral and the
Collateral Documents.  Subject to Section 10.5, without further written consent
or authorization from the Secured Parties, Administrative Agent or Collateral
Agent, as applicable may execute any documents or instruments necessary to in
connection with a sale or disposition of assets permitted by this Agreement,
release any Lien encumbering any item of Collateral that is the subject of such
sale or other disposition of assets or to which Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 10.5) have
otherwise consented.

 

(b)           Right to Realize on Collateral.  Anything contained in any of the
Credit Documents to the contrary notwithstanding, Borrower, Administrative
Agent, Collateral Agent and each Lender hereby agree that (i) no Lender shall
have any right individually to realize upon any of the Collateral, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by Administrative Agent, on behalf of Lenders in accordance
with the terms hereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent, and (ii) in the event of
a foreclosure by Collateral Agent on any of the Collateral pursuant to a public
or private sale, Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale.

 

(c)           Agents’ Authority to Satisfy Prior Liens and Indebtedness.  Each
of the parties hereto hereby consent to and expressly authorize Administrative
Agent and Collateral Agent to take such action following the occurrence and
during the continuance of an Event of Default to discharge any prior Lien or
Indebtedness which Administrative Agent and Collateral Agent determine would be
desirable to better enable the exercise of remedies pursuant to the Collateral
Documents with respect to any Collateral subject to such Lien.  Any amounts so
expended by Administrative Agent or Collateral Agent pursuant to this paragraph
(c) shall be an expense Obligation of Borrower payable upon demand.

 

9.9          Withholding Taxes.  To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax.  If the Internal Revenue Service
or any other Governmental Authority asserts a claim that Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
Administrative Agent fully for all amounts paid, directly or indirectly, by
Administrative Agent as tax or otherwise, including any penalties

 

83

--------------------------------------------------------------------------------


 

or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

 

SECTION 10.       MISCELLANEOUS

 

10.1        Notices.

 

(a)           Notices Generally.  Any notice or other communication herein
required or permitted to be given to a Credit Party, Collateral Agent,
Administrative Agent or Syndication Agent shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing.  Except as otherwise set forth in
paragraph (b) below, each notice hereunder shall be in writing and may be
personally served, telexed or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, no notice to
any Agent shall be effective until received by such Agent; provided further, any
such notice or other communication shall at the request of Administrative Agent
be provided to any sub-agent appointed pursuant to Section 9.3(c) hereto as
designated by Administrative Agent from time to time.

 

(b)           Electronic Communications.

 

(i)            Notices and other communications to Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Section 2 if such Lender, has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.  Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(ii)           Each of the Credit Parties understands that the distribution of
material through an electronic medium is not necessarily secure and that there
are

 

84

--------------------------------------------------------------------------------


 

confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent.

 

(iii)          The Platform and any Approved Electronic Communications are
provided “as is” and “as available”.  None of the Agents or any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

 

(iv)          Each of the Credit Parties, the Lenders and the Agents agree that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

 

10.2        Expenses.  Whether or not the transactions contemplated hereby shall
be consummated, Borrower agrees to pay promptly (a) all the actual and
reasonable costs and expenses of preparation of the Credit Documents and any
consents, amendments, waivers or other modifications thereto; (b) all the costs
of furnishing all opinions by counsel for Borrower and the other Credit Parties;
(c) the reasonable and documented fees, expenses and disbursements of each
counsel to Agents and Lenders (in each case including allocated costs of
internal counsel) in connection with the negotiation, preparation, execution and
administration of the Credit Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
Borrower; (d) all the actual costs and reasonable expenses of creating,
perfecting and recording Liens in favor of Collateral Agent, for the benefit of
the Secured Parties, including filing and recording fees, expenses and taxes,
stamp or documentary taxes, search fees, title insurance premiums and reasonable
fees, expenses and disbursements of counsel to each Agent and of counsel
providing any opinions that any Agent or Requisite Lenders may request in
respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (e) all the actual costs and reasonable fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers (including
Barrier Advisors) of each Agent or Lender; (f) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (g) all other actual and reasonable costs and expenses
incurred by each Agent in connection with the syndication of the Loans and
Commitments and the negotiation, preparation and execution of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; and (h) after the occurrence of a
Default or an Event of Default, all costs and expenses, including reasonable
attorneys’ fees (including allocated costs of internal counsel) and costs of
settlement, incurred by any Agent and Lenders in enforcing any Obligations of or
in collecting any payments due from any Credit Party hereunder or under the
other Credit Documents by reason of such Default or

 

85

--------------------------------------------------------------------------------


 

Event of Default (including in connection with the sale of, collection from, or
other realization upon any of the Collateral) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

 

10.3        Indemnity.

 

(a)           In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and each Lender and the officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and Affiliates each Agent and Lender (each, an “Indemnitee”), from and against
any and all Indemnified Liabilities; provided, no Credit Party shall have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee.  To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

 

(b)           To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against each Lender, each
Agent and their respective Affiliates, directors, employees, attorneys, agents
or sub-agents, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

 

10.4        Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder and participations therein and under the
other Credit Documents, including all claims of any nature or description
arising out of or connected hereto, and participations therein and under the
other Credit Documents, irrespective of whether or not (a) such Lender shall
have made any demand

 

86

--------------------------------------------------------------------------------


 

hereunder or (b) the principal of or the interest on the Loans or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
and although such obligations and liabilities, or any of them, may be contingent
or unmatured.

 

10.5        Amendments and Waivers.

 

(a)           Requisite Lenders’ Consent.  Subject to Sections 10.5(b) and
10.5(c), no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders provided, that (i) Requisite Revolving Lenders, or Requisite Term
Lenders, as the case may be, or Administrative Agent with the consent of such
Lenders, on the one hand, and Borrower, on the other hand, may amend, supplement
or otherwise modify or waive any of the terms and provisions (and related
definitions) (x) related solely to the applicable Credit Facility and (y) solely
affecting the relative rights, remedies, obligations and priorities among the
Lenders under such Credit Facility, which does not adversely affect any Lender
under the other Credit Facility and (ii) Administrative Agent may, with the
consent of Borrower only, such consent not to be unreasonably withheld or
delayed, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender.

 

(b)           Affected Lenders’ Consent.  Without the written consent of each
Lender (other than a Defaulting Lender), no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

 

(i)            extend the scheduled final maturity of any Loan or Note;

 

(ii)           waive, reduce or postpone any scheduled repayment (but not
prepayment);

 

(iii)          reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to
Section 2.11) or any fee or any premium payable hereunder;

 

(iv)          extend the time for payment of any such interest or fees;

 

(v)           reduce the principal amount of any Revolving Loan;

 

(vi)          amend, modify, terminate or waive any provision of Section 2.17,
this Section 10.5(b), Section 10.5(c) or any other provision of this Agreement
that expressly provides that the consent of all Lenders is required;

 

(vii)         amend the definition of “Incremental Facility Effective Date”,
“Requisite Revolving Lenders”, “Requisite Term Lenders”, “Requisite Lenders”, or
“Pro Rata Share”; provided, with the consent of Requisite Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Requisite Revolving Lenders”, “Requisite Term Lenders”, “Requisite Lenders” or
“Pro Rata

 

87

--------------------------------------------------------------------------------


 

Share” on substantially the same basis as the Loan Commitments and the Loans are
included on the Closing Date;

 

(viii)        increase any advance rate above the rate set forth herein or
increase total Revolving Loan Commitments;

 

(ix)           release all or substantially all of the Collateral except as
expressly provided in the Credit Documents;

 

(x)            consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document;

 

(xi)           consent to (A) any change to the DIP Budget or the Cash Flow
Forecast or (B) waive any Event of Default; or

 

(xii)          [Reserved].

 

(c)           Agent Consents.  No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom shall amend, modify, terminate or waive any provision of
Section 9 as the same applies to any Agent, or any other provision hereof as the
same applies to any Agent, in each case without the consent of such Agent.

 

(d)           [Reserved.]

 

(e)           Execution of Amendments, etc.  Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

10.6        Successors and Assigns; Participations.

 

(a)           Generally.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders.  No
Credit Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Register.  Borrower, Administrative Agent and Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of

 

88

--------------------------------------------------------------------------------


 

any such Commitment or Loan shall be effective, in each case, unless and until
recorded in the Register following receipt of (x) a written or electronic
confirmation of an assignment issued by a Settlement Service pursuant to
Section 10.6(d) (a “Settlement Confirmation”) or (y) an Assignment Agreement
effecting the assignment or transfer thereof, in each case, as provided in
Section 10.6(d).  Each assignment shall be recorded in the Register on the
Business Day the Settlement Confirmation or Assignment Agreement is received by
Administrative Agent, if received by 12:00 noon New York City time, and on the
following Business Day if received after such time, prompt notice thereof shall
be provided to Borrower and a copy of such Assignment Agreement or Settlement
Confirmation shall be maintained, as applicable.  The date of such recordation
of a transfer shall be referred to herein as the “Assignment Effective Date.” 
Any request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

(c)           Right to Assign.  Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it or other Obligations (provided, however, that
each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Commitments):

 

(i)            to any Person meeting the criteria of clause (i) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Borrower and Administrative Agent; and

 

(ii)           to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” upon giving of notice to Borrower
and Administrative Agent, provided, that each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than $1,000,000
(or such lesser amount as may be agreed to by Borrower and Administrative Agent
or as shall constitute the aggregate amount of the Loan of the assigning Lender)
with respect to the assignment of Loans.

 

(d)           Mechanics.  Assignments of Loans by Lenders may be made via an
electronic settlement system acceptable to Administrative Agent as designated in
writing from time to time to Lenders by Administrative Agent (the “Settlement
Service”).  Each such assignment shall be effected by the assigning Lender and
proposed assignee pursuant to the procedures then in effect under the Settlement
Service, which procedures shall be consistent with the other provisions of this
Section 10.6.  Each assignor Lender and proposed assignee shall comply with the
requirements of the Settlement Service in connection with effecting any transfer
of Loans pursuant to the Settlement Service.  Administrative Agent’s and
Borrower’s consent shall be deemed to have been granted pursuant to
Section 10.6(c)(ii) with respect to any transfer effected through the Settlement
Service.  Subject to the other requirements of this Section 10.6, assignments
and assumptions of Loans may also be effected by manual execution and delivery
to Administrative Agent of an Assignment Agreement.  Initially, assignments and
assumptions of Loans shall be effected by such manual execution until
Administrative Agent notifies Lenders to the contrary.  Assignments made
pursuant to the foregoing provision shall be effective as of the Assignment
Effective Date.  In connection with all assignments there shall be delivered to
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United

 

89

--------------------------------------------------------------------------------


 

States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver pursuant to Section 2.23(c). 
Notwithstanding anything herein or in any Assignment Agreement to the contrary
and (i) unless notice to the contrary is delivered to Lenders from
Administrative Agent or (ii) so long as no Default or Event of Default has
occurred and is continuing, payment to the assignor by the assignee in respect
of the settlement of an assignment of any Loan shall include such compensation
to the assignor as may be agreed upon by the assignor and the assignee with
respect to all unpaid interest which has accrued on such Loan to but excluding
the Assignment Effective Date.  On and after the applicable Assignment Effective
Date, the applicable assignee shall be entitled to receive all interest paid or
payable with respect to the assigned Loan, whether such interest accrued before
or after the applicable Assignment Effective Date.

 

(e)           Representations and Warranties of Assignee.  Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in Loans, as the
case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in loans such as the
applicable Loans; and (iii) it will make or invest in Loans for its own account
in the ordinary course and without a view to distribution of such Loans within
the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control).

 

(f)            Effect of Assignment.  Subject to the terms and conditions of
this Section 10.6, as of the “Assignment Effective Date” (i) the assignee
thereunder shall have the rights and obligations of a “Lender” hereunder to the
extent of its interest in the Loans as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); and (iii) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the outstanding Loans of the
assignee and/or the assigning Lender.

 

(g)           Participations.  Each Lender shall have the right at any time to
sell one or more participations to any Person (other than Borrower, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation.  The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with

 

90

--------------------------------------------------------------------------------


 

respect to any amendment, modification or waiver that would (i) extend the final
scheduled maturity of any Loan or Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default shall not constitute a change in the terms of such
participation, and that an increase in any Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement or (iii) release
all or substantially all of the Collateral under the Collateral Documents
(except as expressly provided in the Credit Documents) supporting the Loans
hereunder in which such participant is participating.  Borrower agrees that each
participant shall be entitled to the benefits of Sections 2.21(c), 2.22 and 2.23
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (c) of this Section; provided, (i) a
participant shall not be entitled to receive any greater payment under
Section 2.22 or 2.23 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with Borrower’s prior
written consent and (ii) a participant that would be a Non-US Lender if it were
a Lender shall not be entitled to the benefits of Section 2.23 unless Borrower
is notified of the participation sold to such participant and such participant
agrees, for the benefit of Borrower, to comply with Section 2.23 as though it
were a Lender.  To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.20 as though it were a
Lender.

 

(h)           Certain Other Assignments.  In addition to any other assignment
permitted pursuant to this Section 10.6, any Lender may assign and/or pledge all
or any portion of its Loans, the other Obligations owed by or to such Lender,
and its Notes, if any, to secure obligations of such Lender including, without
limitation, any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank; provided, no Lender, as between Borrower and such Lender,
shall be relieved of any of its obligations hereunder as a result of any such
assignment and pledge, and provided further, in no event shall the applicable
Federal Reserve Bank, pledgee or trustee be considered to be a “Lender” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.

 

10.7        Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8        Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension. 
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.21(c), 2.22, 2.23,

 

91

--------------------------------------------------------------------------------


 

10.2, 10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.20,
9.3(b) and 9.6 shall survive the payment of the Loans, and the termination
hereof.

 

10.9        No Waiver; Remedies Cumulative.  No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements.  Any forbearance
or failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

 

10.10      Marshalling; Payments Set Aside.  Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations. 
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

10.11      Severability.  In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

10.12      Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder.  Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

10.13      Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

92

--------------------------------------------------------------------------------


 

10.14      APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT, UNLESS THE CONTEXT
REQUIRES OTHERWISE, REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

10.15      CONSENT TO JURISDICTION.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT,
OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN EITHER (i) THE BANKRUPTCY COURT,
OR (ii) THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY OF NEW YORK.  BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

10.16      WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL

 

93

--------------------------------------------------------------------------------


 

COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

10.17      Confidentiality.  Each Lender shall hold all non-public information
regarding Borrower and its Subsidiaries and their businesses identified as such
by Borrower and obtained by such Lender pursuant to the requirements hereof in
accordance with such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by Borrower that, in
any event, a Lender may make (i) disclosures of such information to Affiliates
of such Lender and to their agents and advisors (and to other persons authorized
by a Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.17), (ii) disclosures of such information reasonably required by any
bona fide or potential assignee, transferee or participant in connection with
the contemplated assignment, transfer or participation by such Lender of any
Loans or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in Hedge Agreements
(provided, such counterparties and advisors are advised of and agree to be bound
by the provisions of this Section 10.17), (iii) disclosure to any rating agency
when required by it, provided that, prior to any disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of Agents or
any Lender, and (iv) disclosures required or requested by any governmental
agency or representative thereof or by the NAIC or pursuant to legal or judicial
process; provided, unless specifically prohibited by applicable law or court
order, each Lender shall make reasonable efforts to notify Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information.  Notwithstanding anything to the contrary set forth herein, each
party (and each of their respective employees, representatives or other agents)
may disclose to any and all persons, without limitations of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions and other tax analyses) that
are provided to any such party relating to such tax treatment and tax
structure.  However, any information relating to the tax treatment or tax
structure shall remain subject to the confidentiality provisions hereof (and the
foregoing sentence shall not apply) to the extent reasonably necessary to enable
the parties hereto, their respective Affiliates, and their and their respective
Affiliates’ directors and employees to comply with applicable securities laws.
 For this purpose, “tax structure” means any facts relevant to the federal
income tax treatment of the transactions contemplated by this Agreement but does
not include information relating to the identity of any of the parties hereto or
any of their respective Affiliates.

 

94

--------------------------------------------------------------------------------


 

10.18      Usury Savings Clause.

 

(a)           Credit Parties.  Notwithstanding any other provision herein, in
respect of each Credit Party, the aggregate interest rate charged with respect
to any of the Obligations, including all charges or fees in connection therewith
deemed in the nature of interest under applicable law shall not exceed the
Highest Lawful Rate.  If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect.  In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

 

(b)           [Reserved]

 

10.19      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

10.20      Effectiveness.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

 

10.21      Patriot Act.  Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Credit Party that pursuant to
the requirements of the Patriot Act or other applicable laws relating to money
laundering and/or terrorist financing, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of Borrower and other information that will allow such
Lender or Administrative Agent, as applicable, to identify Borrower in
accordance with the Patriot Act or other applicable laws relating to money
laundering and/or terrorist financing.

 

10.22      Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any

 

95

--------------------------------------------------------------------------------


 

applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

10.23      [Reserved.]

 

10.24      Judgment Currency.

 

(a)           If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this
Section 10.24 referred to as the “Judgment Currency”) an amount due under any
Credit Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding the date of actual payment
of the amount due, in the case of any proceeding in the courts of any
jurisdiction that will give effect to such conversion being made on such date,
or the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Section 10.24 being hereinafter in this
Section 10.24 referred to as the “Judgment Conversion Date”).

 

(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 10.24(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Credit Party or Parties shall pay
such additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from any Credit Party under this Section 10.24(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Credit Documents.

 

(c)           The term “rate of exchange” in this Section 10.24 means the rate
of exchange at which Administrative Agent, on the relevant date at or about
12:00 noon (New York time), would be prepared to sell, in accordance with
Administrative Agent’s normal course foreign currency exchange practices, the
Obligation Currency against the Judgment Currency.

 

[Remainder of page intentionally left blank]

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

LEHMAN BROTHERS HOLDINGS INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ James P. Seerey, Jr.

 

 

Name: James P. Seerey, Jr.

 

 

Title: Authorized Signatory

 

 

 

 

 

BARCLAYS BANK PLC,

 

as Administrative Agent, Collateral Agent and a

Lender

 

 

 

 

 

By:

/s/ Philip Capparis

 

 

Name: Philip Capparis

 

 

Title: Director

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

1

--------------------------------------------------------------------------------


 

APPENDIX A

 

TO SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION
CREDIT AGREEMENT

 

Commitments

 

Lender

 

Revolving Loan Commitment

 

Pro Rata Share

 

Barclays Bank plc

 

$

200,000,000.00

 

100

%

Total

 

$

200,000,000.00

 

100

%

 

Lender

 

Term Loan Commitment

 

Pro Rata Share

 

Barclays Bank plc

 

$

250,000,000.00

 

100

%

Total

 

$

250,000,000.00

 

100

%

 

APPENDIX A

 

1

--------------------------------------------------------------------------------


 

APPENDIX B

 

TO SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION

CREDIT AGREEMENT

 

Notice Addresses

 

LEHMAN BROTHERS HOLDINGS INC.

745 7th Avenue
New York, NY
Attention: Chief Financial Officer

 

BARCLAYS BANK PLC,

 

Administrative Agent’s and Collateral Agent’s Principal Office and as Lender:

 

200 Park Ave

New York, NY 10166

Attention: Diane Rolfe
Telecopier: 212-412-7600
Email and for delivery of final financial statements for posting:
diane.rolfe@barcap.com

 

with a copy to:

 

BARCLAYS CAPITAL

 

200 Park Ave

New York, NY 10166

Attention: Diane Rolfe
Telecopier: 212-412-7600
Email: diane.rolfe@barcap.com

 

with a copy to:

 

CLEARY GOTTLIEB STEEN & HAMILTON LLP
1 Liberty Plaza
New York, NY 10006

Attention:

Lisa Schweitzer, Esq.

 

lschweitzer@cgsh.com

 

Margaret Peponis, Esq.

 

mpeponis@cgsh.com

Facsimile:

(212) 225-3999

 

APPENDIX B

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-1 TO

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION
CREDIT AGREEMENT

 

FORM OF FUNDING NOTICE

 

Reference is made to the Senior Secured Superpriority Debtor in Possession
Credit Agreement, dated as of September 17, 2008 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation, a debtor and
a debtor in possession under chapter 11 of the Bankruptcy Code (“Borrower”), the
Lenders party thereto from time to time, BARCLAYS BANK PLC (“Barclays Bank”), as
Administrative Agent and Collateral Agent.

 

Pursuant to [Section 2.3]/[Section 2.4] of the Credit Agreement, Borrower
desires that Lenders make the following Loans to Borrower in accordance with the
applicable terms and conditions of the Credit Agreement on [mm/dd/yy], (the
“Borrowing Date”):

 

 

1.

Revolving Loans

 

$[      ,      ,      ]

 

 

 

 

 

 

 

o        [Base Rate Loans:]

 

 

 

 

 

 

 

 

 

o        [Eurodollar Rate Loans, with an initial

 

$[      ,      ,      ]

 

 

            Interest Period of                  month(s):]

 

 

 

 

 

 

 

 

2.

Term Loans

 

 

 

 

 

 

 

 

 

o        [Base Rate Loans:]

 

$[      ,      ,      ]

 

 

 

 

 

 

 

o        [Eurodollar Rate Loans, with an initial

 

 

 

 

            Interest Period of                  month(s):]

 

$[      ,      ,      ]

 

Borrower hereby certifies that:

 

(i)                                                             as of the
Borrowing Date, the representations and warranties contained in each of the
Credit Documents are true and correct in all material respects on and as of such
Borrowing Date to the same extent as though made on and as of such date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties are true,
correct and complete in all material respects on and as of such earlier date;

 

(ii)                                                          as of the
Borrowing Date, no event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Default.

 

EXHIBIT A-1-1

--------------------------------------------------------------------------------


 

Date: [mm/dd/yy]

LEHMAN BROTHERS HOLDINGS INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT A-1-2

--------------------------------------------------------------------------------


 

EXHIBIT A-2 TO

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION
CREDIT AGREEMENT

 

CONVERSION/CONTINUATION NOTICE

 

Reference is made to the Senior Secured Superpriority Debtor in Possession
Credit Agreement, dated as of September 17, 2008 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation, a debtor and
a debtor in possession under chapter 11 of the Bankruptcy Code (“Borrower”), the
Lenders party thereto from time to time, BARCLAYS BANK PLC (“Barclays Bank”), as
Administrative Agent and Collateral Agent.

 

Pursuant to Section 2.10 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [                                  ]:

 

1.  Term Loans:

 

$[      ,      ,     ]

Eurodollar Rate Loans to be continued with Interest Period of [        ]
month(s)

 

 

$[      ,      ,     ]

Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[        ] month(s)

 

 

$[      ,      ,     ]

Eurodollar Rate Loans to be converted to Base Rate Loans

 

2.  Revolving Loans:

 

$[      ,      ,     ]

Eurodollar Rate Loans to be continued with Interest Period of [        ]
month(s)

 

 

$[      ,      ,     ]

Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[        ] month(s)

 

 

$[      ,      ,     ]

Eurodollar Rate Loans to be converted to Base Rate Loans

 

Borrower hereby certifies that as of the date hereof, no Default or Event of
Default has occurred and is now continuing.

 

Date: [mm/dd/yy]

LEHMAN BROTHERS HOLDINGS INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

EXHIBIT A-2-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1 TO

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION
CREDIT AGREEMENT

 

TERM LOAN NOTE

 

$[                               ]

 

[                          ,     , 20]

New York, New York

 

FOR VALUE RECEIVED, LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [                                  ] dollars
($[                            ]) in the installments referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Senior
Secured Superpriority Debtor in Possession Credit Agreement (dated as of
September 17, 2008 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among Borrower, a debtor
and a debtor in possession under chapter 11 of the Bankruptcy Code, the Lenders
party thereto from time to time, BARCLAYS BANK PLC (“Barclays Bank”), as
Administrative Agent and Collateral Agent.

 

Borrower shall make principal payments on this Note as set forth in Section 2.13
of the Credit Agreement.

 

This Note is in the aggregate principal amount of
$[                            ] and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby was made and is to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Term Loan
Agreement.  Unless and until an Assignment Agreement effecting the assignment or
transfer of the obligations evidenced hereby shall have been accepted by
Administrative Agent and recorded in the Register, Borrower, each Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

 

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may

 

EXHIBIT B-1-1

--------------------------------------------------------------------------------


 

be declared to be, due and payable in the manner, upon the conditions and with
the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note.  Borrower and any endorsers of this Note hereby
consent to renewals and extensions of time at or after the maturity hereof,
without notice, and hereby waive diligence, presentment, protest, demand notice
of every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

EXHIBIT B-1-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

LEHMAN BROTHERS HOLDINGS INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT B-1-3

--------------------------------------------------------------------------------


 

EXHIBIT B-2 TO

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION
CREDIT AGREEMENT

 

REVOLVING LOAN NOTE

 

$[                                  ]

[                          ,     , 20    ]

 

New York, New York

 

FOR VALUE RECEIVED, LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount equal to the lesser of
(a) [                                  ] dollars
($[                            ]) and (b) the aggregate unpaid principal amount
of all Revolving Loans (as defined in the Credit Agreement referred to below)
made by Lenders to Borrower.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Senior
Secured Superpriority Debtor in Possession Credit Agreement, dated as of
September 17, 2008 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among Borrower, a debtor
and a debtor in possession under chapter 11 of the Bankruptcy Code, the Lenders
party thereto from time to time, BARCLAYS BANK PLC (“Barclays Bank”), as
Administrative Agent and Collateral Agent.

 

Borrower shall make principal payments on this Note as set forth in Section 2.13
of the Credit Agreement.

 

This Note is in the aggregate principal amount of
$[                            ] and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby was made and is to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement. 
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby.  Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the
obligations of Borrower hereunder with respect to payments of principal of or
interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

 

EXHIBIT B-2

 

--------------------------------------------------------------------------------


 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.

 

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note.  Borrower and any endorsers of this Note hereby
consent to renewals and extensions of time at or after the maturity hereof,
without notice, and hereby waive diligence, presentment, protest, demand notice
of every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

EXHIBIT B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

LEHMAN BROTHERS HOLDINGS INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT B-2

--------------------------------------------------------------------------------


 

TRANSACTIONS ON
REVOLVING LOAN NOTE

 

Date

 

Amount of Loan 
Made This Date

 

Amount of Principal 
Paid This Date

 

Outstanding Principal
Balance This Date

 

Notation 
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B-2

--------------------------------------------------------------------------------


 

EXHIBIT C TO

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION

CREDIT AGREEMENT

 

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.                                       I am the Chief Financial Officer of
each of LEHMAN BROTHERS HOLDINGS INC. (“Borrower”).

 

2.                                       I have reviewed the terms of that
certain Senior Secured Superpriority Debtor in Possession Credit Agreement,
dated as of September 17, 2008 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among LEHMAN
BROTHERS HOLDINGS INC., a Delaware corporation, a debtor and a debtor in
possession under chapter 11 of the Bankruptcy Code (“Borrower”), the Lenders
party thereto from time to time, BARCLAYS BANK PLC (“Barclays Bank”), as
Administrative Agent and Collateral Agent, and I have made, or have caused to be
made under my supervision, a review in reasonable detail of the transactions and
condition of Borrower and its Subsidiaries during the accounting period covered
by the attached financial statements.

 

3.                                       The examination described in paragraph
2 above did not disclose, and I have no knowledge of, the existence of any
condition or event which constitutes an Event of Default or Default during or at
the end of the accounting period covered by the attached financial statements or
as of the date of this Certificate, except as set forth in a separate
attachment, if any, to this Certificate, describing in detail, the nature of the
condition or event, the period during which it has existed and the action which
Borrower has taken, is taking, or proposes to take with respect to each such
condition or event.

 

The foregoing certifications, together with the financial statements delivered
with this Certificate in support hereof, are made and delivered pursuant to
Section 5.1(f) of the Credit Agreement.

 

 

 

LEHMAN BROTHERS HOLDINGS INC.

 

 

 

 

 

By:

 

 

Name:

 

Title: Chief Financial Officer

 

EXHIBIT C

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1 TO

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION

CREDIT AGREEMENT

 

OPINION OF WEIL, GOTSCHAL & MANGES LLP SPECIAL COUNSEL

 

 

 

EXHIBIT D-1

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2 TO

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION

CREDIT AGREEMENT

 

OPINION OF RICHARDS, LAYTON & FINGER LLP SPECIAL COUNSEL

 

 

 

EXHIBIT D-2

 

--------------------------------------------------------------------------------


 

EXHIBIT E TO

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION

CREDIT AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in that certain Senior Secured Superpriority Debtor in Possession Credit
Agreement, dated as of September 17, 2008 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation, a debtor and a debtor in
possession under chapter 11 of the Bankruptcy Code (“Borrower”), the Lenders
party thereto from time to time, BARCLAYS BANK PLC (“Barclays Bank”), as
Administrative Agent and Collateral Agent, receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below (the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

1.                           Assignor:

 

2.                          
Assignee:                                                                                               
                          [and is an Affiliate/Approved Fund(1)]

 

3.                          
Borrower:                                                                                                 
Lehman Brothers Holdings Inc.

 

4.                           Administrative Agent:                              
Barclays Bank Plc, as the administrative agent under the Credit Agreement

 

5.                           Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Term
Commitment/Loans
for all Lenders

 

Amount of Term
Commitment/Loans
Assigned

 

Percentage Assigned of
Term
Commitment/Loans(2)

 

Term Loan Commitment

 

$

 

 

$

 

 

 

%

 

--------------------------------------------------------------------------------

(1)                                  Select as applicable

(2)                                  Set forth, to at least 9 decimals, as a
percentage of the Term Loans of all Lenders thereunder.

 

EXHIBIT E-1

--------------------------------------------------------------------------------


 

Facility Assigned

 

Aggregate Amount of
Revolving Loans
for all Lenders

 

Amount of Revolving 
Loans
Assigned

 

Percentage Assigned of
Revolving Loans(3)

 

Revolving Loan Commitment

 

$

 

 

$

 

 

 

%

 

6.                                       Effective Date:
                            , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7.                                       Notice and Wire Instructions:

 

 

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]

 

 

 

 

 

Notices:

 

Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

Telecopier:

 

 

Telecopier:

 

 

 

 

 

with a copy to:

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

Telecopier:

 

 

Telecopier:

 

 

 

 

 

 

 

 

 

 

Wire Instructions:

 

Wire Instructions:

 

--------------------------------------------------------------------------------

(3)                                  Set forth, to at least 9 decimals, as a
percentage of the Revolving Loans of all Lenders thereunder.

 

EXHIBIT E-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

[Consented to and](4) Accepted:

 

BARCLAYS BANK PLC, as

   Administrative Agent

 

By:

 

 

Title:

 

 

 

[Consented to:](5)

 

 

 

FEDDERS NORTH AMERICA, INC.

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)                                  To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

(5)                                  To be added only if the consent of the
Borrower is required by the terms of the Credit Agreement.

 

EXHIBIT E-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.             Representations and Warranties.

 

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document delivered pursuant thereto, other than this Assignment
(herein collectively the “Credit Documents”), or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Credit Document.

 

1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
to purchase the Assigned Interest on the basis of which it has made such
analysis and decision, and (v) if it is a Non-US Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at that time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

2.             Payments.  All payments with respect to the Assigned Interests
shall be made on the Effective Date as follows:

 

2.1           With respect to Assigned Interests for Term Loans, unless notice
to the contrary is delivered to the Lender from the Administrative Agent,
payment to the Assignor by the Assignee in respect of the Assigned Interest
shall include such compensation to the Assignor as may be agreed upon by the
Assignor and the Assignee with respect to all unpaid interest which has accrued
on the Assigned Interest to but excluding the Effective Date.  On and after the
applicable Effective Date, the Assignee shall be entitled to receive

 

EXHIBIT E-4

--------------------------------------------------------------------------------


 

all interest paid or payable with respect to the Assigned Interest, whether such
interest accrued before or after the Effective Date.

 

2.2           With respect to Assigned Interests for Revolving Loans, from and
after the Effective Date, the Administrative Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.(6)

 

3.             General Provisions.  This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  This Assignment
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to conflict of laws principles thereof.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

(6) Administrative Agent should consider whether this method conforms to its
systems.  In some circumstances, the following alternative language may be
appropriate:  “From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date.  The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.”

 

EXHIBIT E-5

--------------------------------------------------------------------------------


 

EXHIBIT F TO

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION

CREDIT AGREEMENT

 

CERTIFICATE RE NON-BANK STATUS

 

Reference is hereby made to that certain Senior Secured Superpriority Debtor in
Possession Credit Agreement, dated as of September 17, 2008 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation, a
debtor and a debtor in possession under chapter 11 of the Bankruptcy Code
(“Borrower”), the Lenders party thereto from time to time, BARCLAYS BANK PLC
(“Barclays Bank”), as Administrative Agent and Collateral Agent.  Pursuant to
Section 2.23(c)(ii) of the Credit Agreement, the undersigned hereby certifies
that it is not a (A) “bank” within the meaning of section 881(c)(3)(A) of the
Internal Revenue Code, (B) a “10 percent shareholder” of the Borrower within the
meaning of section 871(h)(3)(B) of the Internal Revenue Code, or (C) a
“controlled foreign corporation” related to the Borrower as described in section
881(c)(3)(C) of the Internal Revenue Code.

 

Date: [                                  ]

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT F-1

--------------------------------------------------------------------------------


 

EXHIBIT G TO

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION

CREDIT AGREEMENT

 

CLOSING DATE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:

 

1.             I am, respectively, the chief executive officer and the chief
executive officer of LEHMAN BROTHERS INC., a Delaware corporation, a debtor and
a debtor in possession under chapter 11 of the Bankruptcy Code (“Borrower”).

 

2.             Pursuant to Section 2.2 of that certain Senior Secured
Superpriority Debtor in Possession Credit Agreement, dated as of September 17,
2008 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among LEHMAN BROTHERS HOLDINGS INC., a
Delaware corporation, a debtor and a debtor in possession under chapter 11 of
the Bankruptcy Code (“Borrower”), the Lenders party thereto from time to time,
BARCLAYS BANK PLC (“Barclays Bank”), as Administrative Agent and Collateral
Agent, Borrower requests that Lenders make the following Term Loans to Borrower
on September [    ], 2008 (the “Closing Date”):

 

Term Loans:                       [$                  ]

 

3.             I have reviewed the terms of Section 3 of the Credit Agreement
and the definitions and provisions contained in the Credit Agreement relating
thereto, and in my opinion I have made, or have caused to be made under my
supervision, such examination or investigation as is necessary to enable me to
express an informed opinion as to the matters referred to herein.

 

4.             Based upon my review and examination described in paragraph 3
above, I certify, on behalf of Borrower, that as of the date hereof:

 

(i)            as of the Closing Date, the representations and warranties
contained in each of the Credit Documents are true and correct in all respects
on and as of the Closing Date to the same extent as though made on and as of
such date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true and correct in all respects on and as of such earlier date;

 

(ii)           as of the Closing Date, no injunction or other restraining order
shall have been issued and no hearing to cause an injunction or other
restraining order to be issued shall be pending or noticed with respect to any
action, suit or proceeding seeking to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
borrowing contemplated hereby;

 

(iii)          as of the Closing Date, no event has occurred and is continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default; and

 

(iv)          as of the Closing Date, the condition in Section 3.3(d) is
satisfied.

 

EXHIBIT G-1

--------------------------------------------------------------------------------


 

The foregoing certifications are made and delivered as of September       ,
2008.

 

 

LEHMAN BROTHERS HOLDINGS INC.

 

 

 

 

 

By:

 

 

Name:

 

Title: Chief Financial Officer

 

 

 

 

 

LEHMAN BROTHERS HOLDINGS INC.

 

 

 

 

 

By:

 

 

Name:

 

Title: Chief Financial Officer

 

EXHIBIT G-2

--------------------------------------------------------------------------------


 

EXHIBIT H TO

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION

CREDIT AGREEMENT

 

PLEDGE AGREEMENT

 

 

 

EXHIBIT H-1

--------------------------------------------------------------------------------


 

EXHIBIT I TO

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION

CREDIT AGREEMENT

 

U.S. INTERIM ORDER

 

 

 

EXHIBIT I-1

--------------------------------------------------------------------------------


 

EXHIBIT J TO

SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION

CREDIT AGREEMENT

 

CASH FLOW FORECAST

 

 

 

EXHIBIT J-1

--------------------------------------------------------------------------------